Exhibit 10.11

LEASE

  

BIOPOINT INNOVATION LABS

 

 

 

 

DURHAM TW ALEXANDER, LLC,  


a Delaware limited liability company

as Landlord,

and

PRECISION BIOSCIENCES, INC.,

a Delaware corporation,

as Tenant.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

1.

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

4

2.

 

LEASE TERM; OPTION TERM

 

6

3.

 

BASE RENT

 

9

4.

 

ADDITIONAL RENT

 

9

5.

 

USE OF PREMISES

 

15

6.

 

SERVICES AND UTILITIES

 

21

7.

 

REPAIRS

 

23

8.

 

ADDITIONS AND ALTERATIONS

 

24

9.

 

COVENANT AGAINST LIENS

 

25

10.

 

INSURANCE

 

25

11.

 

DAMAGE AND DESTRUCTION

 

27

12.

 

NONWAIVER

 

28

13.

 

CONDEMNATION

 

28

14.

 

ASSIGNMENT AND SUBLETTING

 

29

15.

 

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

32

16.

 

HOLDING OVER

 

33

17.

 

ESTOPPEL CERTIFICATES

 

34

18.

 

SUBORDINATION

 

34

19.

 

DEFAULTS; REMEDIES

 

34

20.

 

COVENANT OF QUIET ENJOYMENT

 

37

21.

 

SECURITY DEPOSIT

 

37

22.

 

SUBSTITUTION OF OTHER PREMISES

 

38

23.

 

SIGNS

 

38

24.

 

COMPLIANCE WITH LAW

 

38

25.

 

LATE CHARGES

 

39

26.

 

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

39

27.

 

ENTRY BY LANDLORD

 

40

28.

 

TENANT PARKING

 

40

29.

 

MISCELLANEOUS PROVISIONS

 

40

 

EXHIBITS

A

FIRST OFFER SPACE

B

FORM OF NOTICE OF LEASE TERM DATES

C

PREMISES

D

WORK LETTER

E

RULES AND REGULATIONS

F

FORM OF TENANT’S ESTOPPEL CERTIFICATE

G

ENVIRONMENTAL QUESTIONNAIRE

H

RESPONSIBILITY MATRIX

I

STORAGE AREA

 

 

 

 

--------------------------------------------------------------------------------

 

 

Abatement Period

 

2

Additional Rent

 

9

Advocate Arbitrators

 

7

all risks

 

25

Alterations

 

23

Applicable Laws

 

37

as built

 

24

Bank Prime Loan

 

38

Base Rent

 

8

BMBL

 

16

Brokers

 

42, 72

Builder’s All Risk

 

24

Building

 

4

Building Common Areas,

 

4

Clean-up

 

19

Closure Letter

 

19

Common Areas

 

4

Comparable Buildings

 

7

Comparable Transactions

 

7

Concessions

 

7

Contemplated Effective Date

 

30

Contemplated Transfer Space

 

30

Control

 

31

Controllable Operating Expenses

 

14

DHHS

 

16

Direct Expenses

 

9

Environmental Assessment

 

18, 32

Environmental Questionnaire

 

15

Environmental Report

 

18

Estimate

 

13

Estimate Statement

 

13

Estimated Direct Expenses

 

13

Expense Year

 

9

Fair Rental Value

 

6

First Class Life Sciences Projects

 

2

First Offer Commencement Date

 

6

First Offer Notice

 

5

First Offer Rent

 

5

First Offer Space

 

5

Force Majeure

 

41

Generator

 

44

Guarantor

 

3

Hazardous Materials

 

16

Intention to Transfer Notice

 

30

Landlord

 

1, 39

Landlord Parties

 

24

Landlord Repair Notice

 

26

Lease

 

1

Lease Commencement Date

 

6

Lease Expiration Date

 

6

Lease Term

 

6

Lease Year

 

6

Lines

 

43

Mail

 

41

Material Service Interruption

 

21

ii

--------------------------------------------------------------------------------

 

 

Net Worth

 

31

Neutral Arbitrator

 

7

New Improvements

 

25

Notices

 

41

Operating Expenses

 

9

Option Conditions

 

6

Option Rent

 

6

Option Term

 

6

Original Tenant

 

5, 6

Outside Agreement Date

 

7

PCBs

 

16

Permitted Assignee

 

31

Permitted Transferee

 

31

Premises

 

4

Project Common Areas

 

4

Project,

 

4

Release

 

16

Released

 

16

Releases

 

16

Rent

 

8

Rules and Regulations

 

15

Service Interruption

 

21

Service Interruption Notice

 

21

Statement

 

13

Storage Area

 

44

Subject Space

 

28

Summary

 

1

Superior Right Holders

 

5

Supplemental HVAC

 

22

Tax Expenses

 

9, 12

Tenant

 

1, 39

Tenant’s Subleasing Costs

 

29

Tenant's Agents

 

15

Tenant's Share

 

9, 12

Transfer Notice

 

28

Transfer Premium

 

28, 29

Transferee

 

28

Transfers

 

28

Underlying Documents

 

10

 

 

 

iii

--------------------------------------------------------------------------------

 

BIOPOINT INNOVATION LABS

LEASE

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between DURHAM TW ALEXANDER, LLC, a Delaware limited liability company
(“Landlord”), and PRECISION BIOSCIENCES, INC., a Delaware corporation
(“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

DESCRIPTION

1.     Date:

October 2nd, 2018

2.     Premises

(Article 1).

 

2.1     Building:

That certain office building containing approximately 148,989 rentable square
feet of space located at 20 TW Alexander Drive, Research Triangle Park, NC
27709.

2.2     Premises:

Approximately 17,296 rentable square feet of space on the first (1st) floor of
the Building and commonly known as Suite 130, as further set forth in Exhibit C
to the Lease.

3.     Lease Term

(Article 2).

 

3.1     Length of Term:

Eighty-six (86) months.

3.2     Lease Commencement

Date:


The date of Lease execution.

3.3     Rent Commencement Date:

Nine (9) months after the Lease Commencement Date.

3.4     Lease Expiration Date:

Eighty-six (86) months after the Rent Commencement Date.

1

--------------------------------------------------------------------------------

 

4.     Base Rent

(Article 3):

 

Time Period

Annual

Base Rent

Monthly

Installment

of Base Rent

Annual Base

Rent

per Rentable

Square Foot

Year 1**

$449,696.04

$37,474.67

$26.00

Year 2

$463,186.92

$38,598.91

$26.78

Year 3

$477,023.64

$39,751.97

$27.58

Year 4

$491,379.36

$40,948.28

$28.41

Year 5

$506,080.92

$42,173.41

$29.26

Year 6

$521,301.48

$43,441.79

$30.14

Year 7

$537,040.80

$44,753.40

$31.05

Year 8

$553,126.08

$46,093.84

$31.98

*Note:  Provided Tenant is not in default of the terms of this Lease, after
expiration of any applicable notice and cure period, Tenant shall have no
obligation to pay any Base Rent attributable to the first two (2) months of the
Lease Term following the Rent Commencement Date (the “Abatement
Period”).  Tenant shall be obligated to pay Tenant’s Share of Direct Expenses
attributable to the Abatement Period.

5.     Tenant Improvements Allowance:

The improvements in the Premises shall be constructed in accordance with the
terms of the Tenant Work Letter attached hereto as Exhibit D up to a cost of
$70.58 per rentable square foot.

6.     NNN Lease.

In addition to the Base Rent, Tenant shall be responsible to pay Tenant’s Share
of Direct Expenses in accordance with the terms of Article 4 of the Lease.

7.     Tenant’s Share

(Article 4):


Approximately 11.61%.  

8.     Permitted Use

(Article 5):


The Premises may only be used for any or all of the following uses: general
office, research and development, engineering, GMP manufacturing, laboratory,
storage and/or warehouse uses, including, but not limited to, administrative
offices and other lawful uses reasonably related to or incidental to such
specified uses, all (i) consistent with substantially similar life sciences
and/or office projects in the Durham, North Carolina area (“First Class Life
Sciences Projects”), and (ii) in compliance with, and subject to, all Applicable
Laws (as defined herein), and the terms of this Lease.

2

--------------------------------------------------------------------------------

 

9.     Security Deposit

(Article 21):

$149,898.68

So long as Tenant is not in default under this Lease beyond applicable notice
and cure periods at any time during the first three (3) years of the Lease Term
then thereafter the Security Deposit shall be reduced to $112,424.01.  So long
as Tenant is not in default under this Lease beyond applicable notice and cure
periods at any time during the first five (5) years of the Lease Term then
thereafter the Security Deposit shall be reduced to $74,949.34 for the remainder
of the Lease Term.  In such event, if the Security Deposit has been posted in
the form of a cash deposit Landlord shall refund the additional amount to Tenant
within thirty (30) days and if the Security Deposit is in the form of a letter
of credit then Landlord shall return the existing letter of credit to Tenant
upon Tenant’s posting of a new letter of credit in the correct amount or the
posting of a cash deposit by Tenant.

10.    Parking Pass Ratio

(Article 28):

2.5 unreserved parking spaces for every 1,000 rentable square feet of the
Premises, subject to the terms of Article 28 of the Lease.

11.    Address of Tenant

(Section 29.18):

PRECISION BIOSCIENCES, INC.

302 E. Pettigrew ST.

Durham, NC 27701

Attention:  Sinu Bhandaru, Director, Head of Operations & IT

With a Copy of any default notices to:

Smith, Anderson, Blount, Dorsett,

        Mitchell & Jernigan, L.L.P.

Post Office Box 2611

Raleigh, North Carolina   27602-2611

Attention: Michael P. Saber, Esq.

overnight delivery address:

Smith, Anderson, Blount, Dorsett,

        Mitchell & Jernigan, L.L.P.

2300 Wells Fargo Capitol Center

150 Fayetteville Street

Raleigh, North Carolina  27601

12.    Address of Landlord

(Section 29.18):


See Section 29.18 of the Lease.

13.    Broker(s)

(Section 29.24):


Cushman & Wakefield

14.    Guarantor(s)

(Section 29.33):


None (“Guarantors”)

 

 

 

3

--------------------------------------------------------------------------------

 

1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1Premises, Building, Project and Common Areas.

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”).  The outline of the Premises is set forth in Exhibit C attached
hereto and has the number of rentable square feet as set forth in Section 2.2 of
the Summary.  The parties hereto agree that the lease of the Premises is upon
and subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance.  The parties hereto hereby acknowledge that the purpose of
Exhibit C is to show the approximate location of the Premises in the “Building,”
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the “Common Areas,” as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the “Project,” as that
term is defined in Section 1.1.2, below.  Tenant shall accept the Premises in
its presently existing “as-is” condition and Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises except Landlord shall deliver the Premises in broom clean
condition, with all currently existing Premises systems in good working order
(provided that (i) Tenant acknowledges and agrees that demolition work has been
performed to a portion of the space, separating same from the remaining,
functioning standard office portion; and (ii) Tenant shall promptly notify
Landlord of any known/discovered defects or needed repairs to same so that
Landlord may fulfill any repair obligations under Section 7.3 of this Lease),
and except as otherwise expressly set forth in this Lease or in the Tenant Work
Letter attached hereto as Exhibit D.    

The Premises shall exclude Common Areas, including without limitation exterior
faces of exterior walls, the entry, vestibules and main lobby of the Building,
lobbies and common lavatories, the common stairways and stairwells, boiler room,
sprinkler rooms, mechanical rooms, loading and receiving areas, electric and
telephone closets, janitor closets, and pipes, ducts, conduits, wires and
appurtenant fixtures and equipment serving exclusively or in common with other
parts of the Building..

1.1.2The Building and The Project.  The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”).  The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, (iii)
the other buildings located in the project known as “BioPoint Innovation Labs”,
and the land upon which such adjacent buildings are located, and (iv) at
Landlord’s discretion, any additional real property, areas, land, buildings or
other improvements added thereto outside of the Project. Landlord may only own
portions of the Project and any rights granted within portions of the Project
not owned by Landlord shall be pursuant to recorded declarations and easements
to the extent such documents exist.  

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the Rules and Regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the “Common
Areas”).  The Common Areas shall consist of the “Project Common Areas” and the
“Building Common Areas.”  The term “Project Common Areas,” as used in this
Lease, shall mean the portion of the Project designated as such by Landlord or
areas within the Project that the occupants of the Building are permitted to
utilize pursuant to a recorded declaration and which areas shall be maintained
in accordance with the declaration.  The term “Building Common Areas,” as used
in this Lease, shall mean the portions of the Common Areas located within the
Building reasonably designated as such by Landlord.  The manner in which the
Common Areas are maintained and operated shall be at the reasonable discretion
of Landlord and the use thereof shall be subject to the Rules and Regulations as
Landlord may make from time to time.  Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas, provided that, in connection
therewith, Landlord shall perform such closures, alterations, additions or
changes in a commercially reasonable manner and, in connection therewith, shall
use commercially reasonable efforts to minimize any material interference with
Tenant’s use of and access to the Premises.

4

--------------------------------------------------------------------------------

 

1.2Stipulation of Rentable Square Feet of Premises.  For purposes of this Lease,
“rentable square feet” of the Premises shall be deemed as set forth in Section
2.2 of the Summary.  Notwithstanding the foregoing,  the useable area of the
Premises shall be determined in accordance with a standard promulgated by the
Building Owners and Managers Association which standard is selected by
Landlord.  The rentable area of the Premises shall be determined by multiplying
the useable area of the Premises by a “core factor”.  Landlord may, at any time,
have its architect or engineer measure the actual total usable and rentable
square footage of the Premises.  In the event the Premises shall contain an
amount of rentable square footage different than the amount of rentable square
feet referenced in Section 2.2 of the Summary, the Premises shall be redefined
to reflect the actual rentable square footage but the Base Rent and Additional
Rent shall not change from/based what is listed in Section 4 of the Summary.

1.3Right of First Offer.  Beginning on the date which is six (6) months after
the Rent Commencement Date Landlord hereby grants to the Tenant named in the
Summary (the “Original Tenant”) and its “Permitted Assignees”, as defined in
Section 14.8, below, a continuing right of first offer with respect to Suite 012
containing approximately 12,128 rentable square feet located in the Building as
set forth in Exhibit A attached hereto, (the “First Offer
Space”).  Notwithstanding the foregoing, such first offer right of Tenant shall
commence only following the expiration or earlier termination of the initial
lease (including renewals) of the First Offer Space, and such right of first
offer shall be subordinate to all rights of which are set forth in leases of
space in the Project as of the date hereof, including any renewal rights set
forth in such leases, regardless of whether such renewal rights are executed
strictly in accordance with their terms, or pursuant to a lease amendment or a
new lease (collectively, the “Superior Right Holders”) with respect to such
First Offer Space.  Tenant’s right of first offer shall not be applicable during
any Option Term.  Tenant’s right of first offer shall be on the terms and
conditions set forth in this Section 1.3.

1.3.1Procedure for Offer.  If Landlord receives a bona fide offer from a third
party for the First Offer Space, any portion of the First Offer Space or such
larger space that includes the First Offer Space, Landlord shall notify Tenant
(the “First Offer Notice”), provided that no Superior Right Holder wishes to
lease such space.  Pursuant to such First Offer Notice, Landlord shall offer to
lease to Tenant the then available First Offer Space and any additional space
noted within the First Offer Notice.  The First Offer Notice shall describe the
space so offered to Tenant (which the parties acknowledge may include a portion
of the First Offer Space, only the First Offer Space, or the First Offer Space
plus additional contiguous space the Landlord is offering for lease) and shall
set forth the “First Offer Rent,” as that term is defined in Section 1.3.3
below, and the other economic terms upon which Landlord is willing to lease such
space to Tenant.

1.3.2Procedure for Acceptance.  If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) business days of delivery of the First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord of Tenant’s election to exercise its
right of first offer with respect to the entire space described in the First
Offer Notice on the terms contained in such notice.  If Tenant does not so
notify Landlord within the ten (10) business day period, then Landlord shall be
free to lease the space described in the First Offer Notice to anyone to whom
Landlord desires on any terms Landlord desires.  Notwithstanding anything to the
contrary contained herein, Tenant must elect to exercise its right of first
offer, if at all, with respect to all of the space offered by Landlord to Tenant
at any particular time, and Tenant may not elect to lease only a portion
thereof.

1.3.3First Offer Space Rent.  The “Rent,” as that term is defined in
Section 4.1, below, payable by Tenant for the First Offer Space (the “First
Offer Rent”) shall be equal to the “Fair Rental Value”, as defined in Section
2.2.2, below, as of the “First Offer Commencement Date,” as that term is defined
in Section 1.3.5, below.

1.3.4Construction In First Offer Space.  Tenant shall take the First Offer Space
in its “as is” condition, subject to any improvement allowance granted as a
component of the Fair Rental Value, and the construction of improvements in the
First Offer Space shall comply with the terms of Article 8 of this Lease.

5

--------------------------------------------------------------------------------

 

1.3.5Amendment to Lease.  If Tenant timely exercises Tenant’s right to lease the
First Offer Space as set forth herein, Landlord and Tenant shall promptly
thereafter execute an amendment to this Lease for such First Offer Space upon
the terms and conditions as set forth in the First Offer Notice and this Section
1.3.  Tenant shall commence payment of Rent for the First Offer Space, and the
term of the First Offer Space shall commence upon the date of delivery of the
First Offer Space to Tenant (the “First Offer Commencement Date”) and terminate
on the date set forth in the First Offer Notice.

1.3.6Termination of Right of First Offer.  The rights contained in this
Section 1.3 shall be personal to the Original Tenant and its Permitted
Assignees, and may only be exercised by the Original Tenant or a Permitted
Assignee (and not any other assignee, sublessee or other transferee of the
Original Tenant’s interest in this Lease) if the Original Tenant occupies the
majority of the Premises.  Tenant shall not have the right to lease First Offer
Space, as provided in this Section 1.3, if, as of the date of the attempted
exercise of any right of first offer by Tenant, or as of the scheduled date of
delivery of such First Offer Space to Tenant, Tenant is in default under this
Lease, after the expiration of any applicable notice and cure period, or Tenant
has previously been in default, after the expiration of any applicable notice
and cure period, under this Lease more than twice.

2.LEASE TERM; OPTION TERM

2.1Lease Term.  The terms and provisions of this Lease shall be effective as of
the date of this Lease.  The term of this Lease (the “Lease Term”) shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the “Lease Commencement Date”), and shall terminate
on the date set forth in Section 3.4 of the Summary (the “Lease Expiration
Date”) unless this Lease is sooner terminated as hereinafter provided.  For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Lease Term.  At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit B,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within ten (10) business days
of receipt thereof.

2.2Option Term.  

2.2.1Option Right.  Landlord hereby grants to the originally named Tenant herein
(“Original Tenant”), and its “Permitted Assignees”, as that term is defined in
Section 14.8, below, one (1) option to extend the Lease Term for a period of
five (5)  years (the “Option Term”), which option shall be irrevocably exercised
only by written notice delivered by Tenant to Landlord not more than eighteen
(18) months nor less than nine (9) months prior to the expiration of the initial
Lease Term, provided that the following conditions (the “Option Conditions”) are
satisfied:  (i) as of the date of delivery of such notice, Tenant is not in
default under this Lease, after the expiration of any applicable notice and cure
period; (ii) as of the end of the Lease Term, Tenant is not in default under
this Lease, after the expiration of any applicable notice and cure period;
(iii) Tenant has not previously been in default under this Lease, after the
expiration of any applicable notice and cure period, more than twice; and
(iv) the Lease then remains in full force and effect and Original Tenant or a
Permitted Assignee occupies the majority of the Premises at the time the option
to extend is exercised and as of the commencement of the Option Term.  Landlord
may, at Landlord’s option, exercised in Landlord’s sole and absolute discretion,
waive any of the Option Conditions in which case the option, if otherwise
properly exercised by Tenant, shall remain in full force and effect.  Upon the
proper exercise of such option to extend, and provided that Tenant satisfies all
of the Option Conditions (except those, if any, which are waived by Landlord),
the Lease Term, as it applies to the Premises, shall be extended for a period of
five (5) years.  The rights contained in this Section 2.2 shall be personal to
Original Tenant and any Permitted Assignees, and may be exercised by Original
Tenant or such Permitted Assignees (and not by any assignee, sublessee or other
“Transferee,” as that term is defined in Section 14.1 of this Lease, of Tenant’s
interest in this Lease).

6

--------------------------------------------------------------------------------

 

2.2.2Option Rent.  The annual Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Fair Rental Value,” as that term is
defined below, for the Premises as of the commencement date of the Option
Term.  The “Fair Rental Value,” as used in this Lease, shall be equal to the
annual rent per rentable square foot (including additional rent and considering
any “base year” or “expense stop” applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space which is not significantly
greater or smaller in size than the subject space, for a comparable lease term,
in an arm’s length transaction, which comparable space is located in the
“Comparable Buildings,” as that term is defined in this Section 2.2.2, below
(transactions satisfying the foregoing criteria shall be known as the
“Comparable Transactions”), taking into consideration the following concessions
(the “Concessions”):  (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space; (b) tenant improvements
or allowances provided or to be provided for such comparable space, and taking
into account the value, if any, of the existing improvements in the subject
space, such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized by a general office user other than Tenant; and (c) other reasonable
monetary concessions being granted such tenants in connection with such
comparable space; provided, however, that in calculating the Fair Rental Value,
no consideration shall be given to (i) the fact that Landlord is or is not
required to pay a real estate brokerage commission in connection with Tenant’s
exercise of its right to extend the Lease Term, or the fact that landlords are
or are not paying real estate brokerage commissions in connection with such
comparable space, and (ii) any period of rental abatement, if any, granted to
tenants in comparable transactions in connection with the design, permitting and
construction of tenant improvements in such comparable spaces.  The Fair Rental
Value shall additionally include a determination as to whether, and if so to
what extent, Tenant must provide Landlord with financial security, such as a
letter of credit or guaranty, for Tenant’s Rent obligations in connection with
Tenant’s lease of the Premises during the Option Term.  Such determination shall
be made by reviewing the extent of financial security then generally being
imposed in Comparable Transactions from tenants of comparable financial
condition and credit history to the then existing financial condition and credit
history of Tenant (with appropriate adjustments to account for differences in
the then-existing financial condition of Tenant and such other tenants).  The
Concessions (A) shall be reflected in the effective rental rate (which effective
rental rate shall take into consideration the total dollar value of such
Concessions as amortized on a straight-line basis over the applicable term of
the Comparable Transaction (in which case such Concessions evidenced in the
effective rental rate shall not be granted to Tenant)) payable by Tenant, or
(B) at Landlord’s election, all such Concessions shall be granted to Tenant in
kind.  The term “Comparable Buildings” shall mean the Building and those other
class A life sciences or class A office buildings which are comparable to the
Building in terms of age (based upon the date of completion of construction or
major renovation of to the building), quality of construction, level of services
and amenities, size and appearance, and are located in Durham, North
Carolina  and the surrounding commercial area.

2.2.3Determination of Option Rent.  In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord’s determination of the Option Rent at least sixty (60) days before the
Lease Expiration Date.  If Tenant, on or before the date which is ten (10)
business days following the date upon which Tenant receives Landlord’s
determination of the Option Rent, in good faith objects to Landlord’s
determination of the Option Rent, then Landlord and Tenant shall attempt to
agree upon the Option Rent using their best good-faith efforts.  If Landlord and
Tenant fail to reach agreement within ten (10) business days following Tenant’s
objection to the Option Rent (the “Outside Agreement Date”), then each party
shall make a separate determination of the Option Rent, as the case may be,
within five (5) business days, and such determinations shall be submitted to
arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7, below.  If
Tenant fails to object to Landlord’s determination of the Option Rent within the
time period set forth herein, then Tenant shall be deemed to have objected to
Landlord’s determination of Option Rent.  

7

--------------------------------------------------------------------------------

 

2.2.3.1Landlord and Tenant shall each appoint one arbitrator who shall be, at
the option of the appointing party, a real estate broker or appraiser who shall
have been active over the five (5) year period ending on the date of such
appointment in the leasing or appraisal (not currently or formerly in the employ
of Landlord or Tenant), as the case may be, of other class A life sciences
buildings located in the Durham, North Carolina market area.  The determination
of the arbitrators shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted Option Rent is the closest to the actual Option Rent, taking
into account the requirements of Section 2.2.2 of this Lease, as determined by
the arbitrators.  Each such arbitrator shall be appointed within fifteen (15)
days after the Outside Agreement Date.  Landlord and Tenant may consult with
their selected arbitrators prior to appointment and may select an arbitrator who
is favorable to their respective positions.  The arbitrators so selected by
Landlord and Tenant shall be deemed “Advocate Arbitrators.”

2.2.3.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) business days of the
date of the appointment of the last appointed Advocate Arbitrator to agree upon
and appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified
under the same criteria set forth hereinabove for qualification of the two
Advocate Arbitrators, except that neither the Landlord or Tenant or either
parties’ Advocate Arbitrator may, directly or indirectly, consult with the
Neutral Arbitrator prior or subsequent to his or her appearance.  The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord’s counsel and Tenant’s counsel.

2.2.3.3The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent, and shall notify Landlord and
Tenant thereof.

2.2.3.4The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.  

2.2.3.5If either Landlord or Tenant fails to appoint an Advocate
Arbitrator  within fifteen (15) days after the Outside Agreement Date, then
either party may petition the presiding judge of the Superior Court of Durham
County to appoint such Advocate Arbitrator subject to the criteria in
Section 2.2.3.1 of this Lease, or if he or she refuses to act, either party may
petition any judge having jurisdiction over the parties to appoint such Advocate
Arbitrator.

2.2.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of Durham County to appoint the Neutral Arbitrator, subject to
criteria in Section 2.2.3.1 2 of this Lease, or if he or she refuses to act,
either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.

2.2.3.7The cost of the arbitration shall be paid by Landlord and Tenant equally.

2.2.3.8In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.

8

--------------------------------------------------------------------------------

 

3.BASE RENT

3.1Beginning on the Rent Commencement Date, Tenant shall pay, without prior
notice or demand, to Landlord or Landlord’s agent at the management office of
the Project, or, at Landlord’s option, at such other place as Landlord may from
time to time designate in advance and in writing, (i) by a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, or (ii) if so elected by Tenant, by electronic
funds transfer to the account of Landlord as provided to Tenant, base rent
(“Base Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary  in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever.  The Base Rent for the first full month of
the Lease Term shall be paid at the time of Tenant’s execution of this
Lease.  If any Rent payment date (including the Rent Commencement Date) falls on
a day of the month other than the first day of such month or if any payment of
Rent is for a period which is shorter than one month, the Rent for any
fractional month shall accrue on a daily basis for the period from the date such
payment is due to the end of such calendar month or to the end of the Lease Term
at a rate per day which is equal to 1/365 of the applicable annual Rent.  All
other payments or adjustments required to be made under the terms of this Lease
that require proration on a time basis shall be prorated on the same basis. Base
Rent and Additional Rent, as defined below, shall together be denominated
“Rent.”  Without limiting the foregoing, Tenant’s obligation to pay Rent shall
not be discharged or otherwise affected by any law or regulation now or
hereafter applicable to the Premises, or any other restriction on Tenant’s use,
or (except as expressly provided herein) any casualty or taking, or any failure
by Landlord to perform any covenant contained herein, or any other occurrence.  

4.ADDITIONAL RENT

4.1General Terms.  In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively.  Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent”.  All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent.  Without limitation on other
obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1Intentionally Omitted.

4.2.2“Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.3“Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon advance written notice to Tenant, may
change the Expense Year from time to time to any other twelve (12) consecutive
month period, and, in the event of any such change, Tenant’s Share of Direct
Expenses shall be equitably adjusted for any Expense Year involved in any such
change.

9

--------------------------------------------------------------------------------

 

4.2.4“Operating Expenses” shall mean all reasonable expenses, costs and amounts
of every kind and nature which Landlord actually pays or accrues during any
Expense Year because of or in connection with the ownership, management,
maintenance, security, repair, replacement, restoration or operation of the
Project, or any portion thereof.  Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following:  (i) the cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm drainage, and elevator systems (if applicable), and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which affect Operating Expenses, and the costs incurred
in connection with a governmentally mandated transportation system management
program or similar program; (iii) the cost of all insurance carried by Landlord
in connection with the Project as reasonably determined by Landlord; (iv) the
cost of landscaping, re-lamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) fees and other costs, including market management and/or
incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space; (viii)
subject to item (f), below, wages, salaries and other compensation and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Project (at or below the level of property
manager); (ix) costs under any instrument pertaining to the sharing of costs by
the Project; (x) operation, repair, maintenance and replacement of all systems
and equipment and components thereof of the Project; (xi) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xii)
amortization (including reasonable interest on the unamortized cost) over such
period of time as Landlord shall reasonably determine, of the cost of acquiring
or the rental expense of personal property used in the maintenance, operation
and repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) which
are intended to reduce expenses in the operation or maintenance of the Project,
or any portion thereof, or to reduce current or future Operating Expenses or to
enhance the safety or security of the Project or its occupants, (B) that are
required to comply with present or anticipated mandatory conservation programs,
(C) which are replacements or modifications of nonstructural items located in
the Common Areas required to keep the Common Areas in the same good order or
condition as on the Commencement Date, or (D) that are required under any
governmental law or regulation that was not in force or effect as of the
Commencement Date; provided, however, that any capital expenditure shall be
amortized (including reasonable interest on the amortized cost as reasonably
determined by Landlord) in accordance with IRS regulations; and (xiv) costs,
fees, charges or assessments imposed by, or resulting from any mandate imposed
on Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute “Tax Expenses” as that term is defined in Section 4.2.5, below,
(xv) cost of tenant relation programs reasonably established by Landlord, and
(xvi) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building, including, without limitation, any covenants, conditions and
restrictions affecting the property, and reciprocal easement agreements
affecting the property, any parking licenses, and any agreements with transit
agencies affecting the Property (collectively, “Underlying Documents”).  In the
event that Landlord or Landlord’s managers or agents perform services for the
benefit of the Building off-site which would otherwise be performed on-site
(e.g. accounting), the cost of such services shall be reasonably allocated among
the properties benefitting from such service and shall be included in Operating
Expenses.  Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include:

(a)costs, including legal fees, space planners’ fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original construction or development, or original or future leasing of the
Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any common areas of the Project);

(b)except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, and costs of capital improvements (as distinguished from
repairs or replacements);

10

--------------------------------------------------------------------------------

 

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant’s carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord’s interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

(g)amount paid as ground rental for the Project by the Landlord;

(h)except for a property management fee to the extent expressly allowed above,
overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators (if applicable) or other equipment which if purchased the
cost of which would be excluded from Operating Expenses as a capital
improvement, except equipment not affixed to the Project which is used in
providing janitorial or similar services and, further excepting from this
exclusion such equipment rented or leased to remedy or ameliorate an emergency
condition in the Project ;

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

(m)rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

(n)costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services;

11

--------------------------------------------------------------------------------

 

(o)costs incurred to comply with laws relating to the removal of hazardous
material (as defined under Applicable Law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto;

(p)costs incurred to comply with laws relating to the removal of Hazardous
Materials (other than Hazardous Materials typically found in first class office
buildings, such as recyclable materials and typical construction materials, and
costs to comply with the Operation and Maintenance Plan described on Exhibit G);

(q)the cost of special services, goods or materials provided to any other tenant
of the Project free of charge, and not provided to Tenant;

(r)Landlord’s general overhead expenses not related to the Project;

(s)legal fees, accountants’ fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the enforcement of the terms of any
leases with tenants or the defense of Landlord’s title to or interest in the
Project or any part thereof;

(t)costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease; and

(u)any reserve funds.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been one hundred percent (100%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year.  

4.2.5Taxes.

4.2.5.1“Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

12

--------------------------------------------------------------------------------

 

4.2.5.2Tax Expenses shall include, without limitation:  (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

4.2.5.3Any reasonable costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees) incurred in attempting to protest,
reduce or minimize Tax Expenses shall be included in Tax Expenses in the Expense
Year such expenses are incurred.  Tax refunds shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable, provided that in no event shall
the amount to be refunded to Tenant for any such Expense Year exceed the total
amount paid by Tenant as Additional Rent under this Article 4 for such Expense
Year.  The foregoing sentence shall survive the expiration or earlier
termination of this Lease.  If Tax Expenses for any period during the Lease Term
or any extension thereof are increased after payment thereof for any reason,
including, without limitation, error or reassessment by applicable governmental
or municipal authorities, Tenant shall pay Landlord upon demand Tenant’s Share
of any such increased Tax Expenses.  Notwithstanding anything to the contrary
contained in this Section 4.2.5, there shall be excluded from Tax Expenses (i)
all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, transfer tax or fee, federal and
state income taxes, and other taxes to the extent applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses, and
(iii) any items paid by Tenant under Section 4.5 of this Lease.

4.2.6“Tenant’s Share” is based upon the ratio that the rentable square feet of
the Premises bears to the rentable square feet of the Building and, subject to
adjustment pursuant to Section 1.2 above, is the percentage set forth in
Section 7 of the Summary.  

4.3Intentionally omitted.  .

4.4Calculation and Payment of Additional Rent.  Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant’s
Share of Direct Expenses for each Expense Year. If the Rent Commencement Date is
a day other than the first day of an Expense Year, or if this Lease terminates
or expires on a day other than the last day of an Expense Year, then Additional
Rent shall be prorated in the manner provided in Section 3.1 above.

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
use good faith efforts to give to Tenant within six (6) months following the end
of each Expense Year, a statement (the “Statement”) which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant’s Share of Direct Expenses.  Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due, the full amount of
Tenant’s Share of Direct Expenses for such Expense Year, less the amounts, if
any, paid during such Expense Year as “Estimated Direct Expenses,” as that term
is defined in Section 4.4.2, below, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant’s Share of Direct Expenses, Tenant shall receive
a credit in the amount of Tenant’s overpayment against Rent next due under this
Lease.  The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4.  Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Direct
Expenses for the Expense Year in which this Lease terminates, Tenant shall pay
to Landlord such amount within thirty (30) days, and if Tenant paid more as
Estimated Direct Expenses than the actual Tenant’s Share of Direct Expenses,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment.  The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease
Term.  Notwithstanding the immediately preceding sentence, Tenant shall not be
responsible for Tenant’s Share of any Direct Expenses attributable to any
Expense Year which are first billed to Tenant more than two

13

--------------------------------------------------------------------------------

 

(2) calendar years after the earlier of the expiration of the applicable Expense
Year or the Lease Expiration Date, provided that in any event Tenant shall be
responsible for Tenant’s Share of Direct Expenses levied by any governmental
authority or by any public utility companies at any time following the Lease
Expiration Date which are attributable to any Expense Year (provided that
Landlord delivers Tenant a bill for such amounts within two (2) years following
Landlord’s receipt of the bill therefor).

4.4.2Statement of Estimated Direct Expenses.  In addition, Landlord shall give
Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth Landlord’s reasonable estimate (the “Estimate”) of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant’s Share of Direct Expenses (the “Estimated Direct
Expenses”).  The failure of Landlord to timely furnish the Estimate Statement
for any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary.  Thereafter, Tenant shall pay,
with its next installment of Base Rent due, a fraction of the Estimated Direct
Expenses for the then-current Expense Year (reduced by any amounts paid pursuant
to the last sentence of this Section 4.4.2).  Such fraction shall have as its
numerator the number of months which have elapsed in such current Expense Year,
including the month of such payment, and twelve (12) as its denominator.  Until
a new Estimate Statement is furnished (which Landlord shall have the right to
deliver to Tenant at any time), Tenant shall pay monthly, with the monthly Base
Rent installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.

4.4.3Audit Right. In the event the Controllable Operating Expenses (as defined
below) increase by more than three percent (3%) in any given Lease Year (as
measured against the Controllable Operating Expenses for the immediately
preceding Lease Year), or as otherwise reasonably requested by Tenant (or
required by Tenant’s business partners and/or applicable law), then Tenant may
audit Landlord’s records and all information pertaining to Operating Expenses in
order to verify the accuracy of Landlord’s determination of the Tenant’s Share
subject to the procedure noted below.  Controllable Operating Expenses shall
include all Operating Expenses other than utilities (e.g., electricity, gas,
water and sewer), management fees, security expenses, insurance, taxes,
assessments, snow and ice removal and other weather related charges, association
fees and charges under any declaration, storm water fees and similar
governmental or quasi-governmentally imposed fees, and any other expenses which
are set or determined by a governmental entity or other third party and
non-negotiable, or are otherwise beyond Landlord’s reasonable control including
minimum wage increases, hereafter, “Controllable Operating Expenses”.   Tenant
must comply with the following in order to audit Landlord’s records and
information pertaining to Operating Expenses:

(i)Tenant must give notice to Landlord of its election to undertake said audit
within one hundred twenty (120) days after receipt of the statement of the
actual amount of Tenant’s Share for the preceding calendar year from Landlord,
and with respect to such audit, Tenant may audit the two preceding calendar
years;  

(ii)Such audit will be conducted only during regular business hours at the
office where Landlord maintains records of Operating Expenses and only after
Tenant gives Landlord fourteen (14) days’ advance written notice;

(iii)Tenant shall deliver to Landlord a copy of the results of such audit within
fifteen (15) days of its receipt by Tenant and no such audit shall be conducted
if any other tenant of the Building has conducted an independent audit for the
time period Tenant intends to audit and Landlord furnishes to Tenant a copy of
such audit;

(iv)No audit shall be conducted at any time that Tenant is in default (after the
expiration of any applicable grace and/or cure period) of any of the terms of
this Lease;

(v)No subtenant shall have any right to conduct an audit and no assignee shall
conduct an audit for any period during which such assignee was not in possession
of the Premises;

14

--------------------------------------------------------------------------------

 

(vi)Such audit review by Tenant shall not postpone or alter the liability and
obligation of Tenant to pay any amounts due under the terms of this Lease; and

(vii)Such audit shall be conducted by an independent, reputable accounting firm
which is not being compensated by Tenant on a contingency fee basis.

Within thirty (30) days after Tenant’s receipt of such audit, Tenant must give
notice to Landlord of any disputed amounts and identify all items being
contested in Landlord’s statement of the Tenant Share.  If Landlord and Tenant
cannot agree upon any such item as to which Tenant shall have given such notice,
the dispute shall be resolved by an audit by a major accounting firm mutually
and reasonably acceptable to Landlord and Tenant and the cost of said joint
audit shall be paid by the non-prevailing party.

Any adjustment required as a result of any audit shall be paid within 30 days,
or adjusted in the next installment(s) of Tenant’s Share.

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.  Tenant
shall be liable for and shall pay before delinquency, taxes levied against
Tenant’s equipment, furniture, fixtures and any other personal property located
in or about the Premises.  If any such taxes on Tenant’s equipment, furniture,
fixtures and any other personal property are levied against Landlord or
Landlord’s property or if the assessed value of Landlord’s property is
noticeably increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or any other personal property (as reasonably
documented by Landlord) and if Landlord pays the taxes based upon such increased
assessment, which Landlord shall have the right to do regardless of the validity
thereof but only under proper protest if requested by Tenant, Tenant shall upon
demand repay to Landlord the taxes so levied against Landlord or the proportion
of such taxes resulting from such increase in the assessment, as the case may
be.

4.6Limit of Increases in Tenant’s Share of Operating Expenses.  The Controllable
Operating Expenses (as hereinafter defined) which may be passed through to
Tenant under this Section 4 shall not increase in any year by an amount which
exceeds five percent (5%) of such Controllable Operating Expenses for the
immediately preceding year (as measured on a cumulative and compounded
basis).  For purposes hereof, “Controllable Operating Expenses” shall be deemed
to include all Operating Expenses other than utilities (e.g., electricity, gas,
water and sewer), management fees, security expenses, insurance, taxes,
assessments, snow and ice removal and other weather related charges, association
fees and charges under any declaration, storm water fees and similar
governmental or quasi-governmentally imposed fees, and any other expenses which
are set or determined by a governmental entity or other third party or are
otherwise beyond Landlord’s reasonable control including minimum wage increases.

5.USE OF PREMISES

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 8 of the Summary and Tenant shall not use the Premises or
the Project for any other purpose or purposes whatsoever without the prior
written consent of Landlord, which may be withheld in Landlord’s sole
discretion.  

5.2Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit E, attached hereto (the “Rules and
Regulations”), or in violation of the laws of the United States of America, the
State of North Carolina, or the ordinances, regulations or requirements of the
local municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by Applicable Laws now or hereafter in
effect, or any Underlying Documents.  Tenant shall not do or permit anything to
be done in or about the Premises which will damage the reputation of the Project
or obstruct or unreasonably interfere with the rights of other tenants or
occupants of the Building, or injure or annoy them or use or allow the Premises
to be used for any improper, unlawful or objectionable purpose, nor shall Tenant
cause or maintain any nuisance in, on or about the Premises.  Tenant shall
comply with, and Tenant’s rights and obligations under the Lease and Tenant’s
use of the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the
Project.  Provided, however, that (a) in the event of any conflict between any
Rules and Regulations and the express terms of this Lease, the Lease terms

15

--------------------------------------------------------------------------------

 

shall control; (b) such Rules and Regulations do not require payment of
additional material sum of money; (c) such Rules and Regulations do not
unreasonably and materially interfere with Tenant’s conduct of its business or
Tenant’s use and enjoyment of the Premises; (d) Landlord provides reasonable
advance written notice thereof; and (e) such Rules and Regulations are uniformly
enforced in a non-discriminatory manner.

5.3Intentionally Omitted.  

5.4Hazardous Materials.  

5.4.1Tenant’s Obligations.

5.4.1.1Prohibitions.  As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has, to the best of its knowledge, completed
Landlord’s Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit G.  Tenant hereby represents,
warrants and covenants that except for those chemicals or materials, and their
respective quantities, specifically listed on the Environmental Questionnaire,
neither Tenant nor Tenant’s employees, contractors and subcontractors of any
tier, entities with a contractual relationship with Tenant (other than
Landlord), or any entity acting as an agent or sub-agent of Tenant
(collectively, “Tenant’s Agents”) will produce, use, store or generate any
“Hazardous Materials,” as that term is defined below, on, under or about the
Premises, nor cause or permit any Hazardous Material to be brought upon, placed,
stored, manufactured, generated, blended, handled, recycled, used or “Released,”
as that term is defined below, on, in, under or about the Premises.  If any
information provided to Landlord by Tenant on the Environmental Questionnaire,
or otherwise relating to information concerning Hazardous Materials is knowingly
false, incomplete, or misleading in any material respect, the same shall be
deemed a default by Tenant under this Lease.  Tenant shall deliver to Landlord
an updated Environmental Questionnaire at least once a year, upon Landlord's
request, and in the event of any material change in Tenant's use of Hazardous
Materials at the Premises.  Landlord’s prior written consent shall be required
to any Hazardous Materials use for the Premises not described on the initial
Environmental Questionnaire, such consent not to be unreasonably withheld,
conditioned, or delayed.  Tenant shall not install or permit any underground
storage tank on the Premises.  In addition, Tenant agrees that it:  (i) shall
not cause or suffer to occur, the Release of any Hazardous Materials at, upon,
under or within the Premises or any contiguous or adjacent premises; and
(ii) shall not engage in activities at the Premises that result in, give rise
to, or lead to the imposition of liability upon Tenant or Landlord or the
creation of an environmental lien or use restriction upon the Premises.  For
purposes of this Lease, “Hazardous Materials” means all flammable explosives,
petroleum and petroleum products, waste oil, radon, radioactive materials, toxic
pollutants, asbestos, polychlorinated biphenyls (“PCBs”), medical waste,
chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances or related materials, including
without limitation any chemical, element, compound, mixture, solution,
substance, object, waste or any combination thereof, which is or may be
hazardous to human health, safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
or “toxic substances” under any Environmental Laws.  The term “Hazardous
Materials” for purposes of this Lease shall also include any mold, fungus or
spores, whether or not the same is defined, listed, or otherwise classified as a
“hazardous material” under any Environmental Laws, if such mold, fungus or
spores may pose a risk to human health or the environment or negatively impact
the value of the Premises.  For purposes of this Lease, “Release” or “Released”
or “Releases” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing, or other movement of Hazardous Materials into the
environment.

16

--------------------------------------------------------------------------------

 

Any use or storage of Hazardous Materials by Tenant permitted pursuant to this
Article 5 shall not exceed Tenant’s proportionate share (measured on a per floor
basis), based on the standards of the BMBL (as defined below), of similarly
classed Hazardous Materials.  Notwithstanding the foregoing to the contrary, in
no event shall Tenant or anyone claiming by through or under Tenant perform work
at or above the risk category Biosafety Level 2  as established by the
Department of Health and Human Services (“DHHS”) and as further described in the
DHHS publication Biosafety in Microbiological and Biomedical Laboratories (5th
Edition) (as it may be or may have been further revised, the “BMBL”) or such
nationally recognized new or replacement standards as Landlord may reasonable
designate). Tenant shall comply with all applicable provisions of the standards
of the BMBL to the extent applicable to Tenant’s operations in the Premises.

5.4.1.2Intentionally Omitted.

5.4.1.3Notices to Landlord.  Unless Tenant is required by Applicable Laws to
give earlier notice to Landlord, Tenant shall notify Landlord in writing as soon
as reasonably possible but in no event later than five (5) days after knowledge
of (i) the occurrence of any actual, alleged or threatened Release of any
Hazardous Material in, on, under, from, about or in the vicinity of the Premises
(whether past or present), regardless of the source or quantity of any such
Release, or (ii) Tenant becomes aware of any regulatory actions, inquiries,
inspections, investigations, directives, or any cleanup, compliance, enforcement
or abatement proceedings (including any threatened or contemplated
investigations or proceedings) relating to or potentially affecting the
Premises, or (iii) Tenant becomes aware of any claims by any person or entity
relating to any Hazardous Materials in, on, under, from, about or in the
vicinity of the Premises, whether relating to damage, contribution, cost
recovery, compensation, loss or injury.  Collectively, the matters set forth in
clauses (i), (ii) and (iii) above are hereinafter referred to as “Hazardous
Materials Claims”.  Tenant shall promptly forward to Landlord copies of all
orders, notices, permits, applications and other communications and reports in
connection with any Hazardous Materials Claims.  Additionally, Tenant shall
promptly advise Landlord in writing of Tenant’s discovery of any occurrence or
condition on, in, under or about the Premises that could subject Tenant or
Landlord to any liability, or restrictions on ownership, occupancy,
transferability or use of the Premises under any “Environmental Laws,” as that
term is defined below.  Tenant shall not enter into any legal proceeding or
other action, settlement, consent decree or other compromise with respect to any
Hazardous Materials Claims without first notifying Landlord of Tenant’s
intention to do so and affording Landlord the opportunity to join and
participate, as a party if Landlord so elects, in such proceedings and in no
event shall Tenant enter into any agreements which are binding on Landlord or
the Premises without Landlord’s prior written consent.  Landlord shall have the
right to appear at and participate in, any and all legal or other administrative
proceedings concerning any Hazardous Materials Claim.  For purposes of this
Lease, “Environmental Laws” means all applicable present and future laws,
including principles of common law, relating to the protection of human health,
safety, wildlife or the environment, including, without limitation, (i) all
requirements pertaining to reporting, licensing, permitting, investigation
and/or remediation of emissions, discharges, Releases, or threatened Releases of
Hazardous Materials, whether solid, liquid, or gaseous in nature, into the air,
surface water, groundwater, or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Materials; and (ii) all requirements pertaining to the health and
safety of employees or the public.  Environmental Laws include, but are not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 USC § 9601, et seq., the Hazardous Materials Transportation
Authorization Act of 1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976, and Hazardous
and Solid Waste Amendments of 1984, 42 USC § 6901, et seq., the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC § 1251,
et seq., the Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances
Control Act of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of
1974, 42 USC §§ 300f through 300j, the Occupational Safety and Health Act of
1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC §
2701 et seq., the Emergency Planning and Community Right-To-Know Act of 1986, 42
USC § 11001 et seq., the National Environmental Policy Act of 1969, 42 USC §
4321 et seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7
USC § 136 et seq., North Carolina Oil Pollution and Hazardous Substances Control
Act, N.C. Gen. Stat.  § 143-215.75 et seq., North Carolina Inactive Hazardous
Sites Act, N.C. Gen. Stat. § 130A-310, North Carolina Water and Air Resources
Act, N.C. Gen. Stat. § 143-211 et seq., 15A N.C. Admin. Code Subchapter 2L, ,
and any other state or local law counterparts, as amended, as such Applicable
Laws, are in effect as of the Lease Commencement Date, or thereafter adopted,
published, or promulgated.

17

--------------------------------------------------------------------------------

 

5.4.1.4Releases of Hazardous Materials.  If any Release of any Hazardous
Material in, on, under, from or about the Premises shall occur at any time
during the Lease and/or if any other Hazardous Material condition exists at the
Premises proximately due to the breach of Tenant’s obligations under this
Section 5.4 that requires response actions under Environmental Laws, in addition
to notifying Landlord as specified above, Tenant, at its own sole cost and
expense, shall (i) immediately comply with any and all reporting requirements
imposed pursuant to any and all Environmental Laws, (ii) provide a written
certification to Landlord indicating that Tenant has complied with all
applicable reporting requirements, (iii) take any and all necessary
investigation, corrective and remedial action in accordance with any and all
applicable Environmental Laws, utilizing an environmental consultant reasonably
approved by Landlord, all in accordance with the provisions and requirements of
this Section 5.4, including, without limitation, Section 5.4.4, and (iv)  take
any such additional investigative, remedial and corrective actions as Landlord
shall in its reasonable discretion deem necessary such that the Premises are
remediated to a condition allowing unrestricted use of the Premises (i.e. to a
level that will allow any future use of the Premises, including residential,
without any engineering controls or deed restrictions), all in accordance with
the provisions and requirements of this Section 5.4.  Landlord may, as required
by any and all Environmental Laws, report the Release of any Hazardous Material
to the appropriate governmental authority, identifying Tenant as the responsible
party.  Tenant shall deliver to Landlord copies of all administrative orders,
notices, demands, directives or other communications directed to Tenant from any
governmental authority with respect to any Release of Hazardous Materials in,
on, under, from, or about the Premises, together with copies of all
investigation, assessment, and remediation plans and reports prepared by or on
behalf of Tenant in response to any such regulatory order or
directive.  Notwithstanding the foregoing, if Tenant provides Landlord with
substantial proof that a Release in the Premises was caused by another tenant or
occupant in the Project then Landlord shall use good faith efforts to assist
Tenant in pursuing such party to cause it to remediate the Release or pay for
such remediation, but ultimately Tenant’s obligations under this Section 5.4
shall remain as stated herein.

5.4.1.5Indemnification.

5.4.1.5.1In General.  Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, directly or indirectly arising out of or
attributable to the presence, use, generation, manufacture, treatment, handling,
refining, production, processing, storage, Release or presence of Hazardous
Materials in, on, under or about the Premises by Tenant, except to the extent
such liabilities result from the gross negligence or willful misconduct of
Landlord following the Lease Commencement Date.  The foregoing obligations of
Tenant shall include, including without limitation:  (i) the costs of any
required or necessary removal, repair, cleanup or remediation of the Premises,
and the preparation and implementation of any closure, removal, remedial or
other required plans; (ii) judgments for personal injury or property damages;
and (iii) all costs and expenses incurred by Landlord in connection
therewith.  It is the express intention of the parties to this Lease that Tenant
assumes all such liabilities, and holds Landlord harmless from all such
liabilities, associated with the environmental condition of the Premises,
arising on or after the date Tenant takes possession of the Premises.

5.4.1.5.2Limitations.  Landlord warrants and represents that Landlord has not
engaged in the Release of any Hazardous Materials subsequent to the date of the
“Phase I Environmental Site Assessment Report” bearing ECS Project No. 49-1782,
prepared on behalf of Longfellow Real Estate Ventures, LLC as of April 18,
2016  (“ECS Phase I”) Landlord further warrants and represents that, to
Landlord’s knowledge, on or after the effective date of the ECS Phase I report,
Landlord has not received a summons, citation, directive, letter or other
communication, written or oral, from any state agency or the U.S. Government
concerning the Project or any intentional or unintentional action on Landlord or
any occupant’s part as a result of a Release of any Hazardous Materials.    

18

--------------------------------------------------------------------------------

 

5.4.1.6Compliance with Environmental Laws.  Without limiting the generality of
Tenant’s obligation to comply with Applicable Laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws.  Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises.  Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant’s use of Hazardous
Materials.  Upon request of Landlord, Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant’s activities
involving Hazardous Materials and showing to Landlord’s satisfaction compliance
with all Environmental Laws and the terms of this Lease.

5.4.2Assurance of Performance.

5.4.2.1Environmental Assessments In General.  Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and with reasonable advance notice to Tenant, not less than 5
business days) to perform “Environmental Assessments,” as that term is defined
below, to ensure Tenant’s compliance with the requirements of this Lease with
respect to Hazardous Materials.  For purposes of this Lease, “Environmental
Assessment” means an assessment including, without limitation:  (i) an
environmental site assessment conducted in accordance with the then-current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the “all appropriate inquiries” requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment.

5.4.2.2Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.4, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor (and reasonable documentation of Tenant’s material breach of its
environmental obligations).

5.4.3Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense,
shall:  (i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials to be removed
from the Premises and disposed of in accordance with all Environmental Laws and
as necessary to allow the Premises to be used for any purpose; and (iii) cause
to be removed all containers installed or used by Tenant or Tenant’s Agents to
store any Hazardous Materials on the Premises, and cause to be repaired any
damage to the Premises caused by such removal.

5.4.4Clean-up.

5.4.4.1Environmental Reports; Clean-Up.  If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.4, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall promptly
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this
Lease.  Upon Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s
sole cost and expense, without limitation on any rights and remedies of Landlord
under this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all Applicable Laws and as required by such plan and this Lease.  If,
within thirty (30) days after receiving a copy of such Environmental Report,
Tenant fails either (a) to complete such Clean-up, or (b) with respect to any
Clean-up that cannot be completed within such thirty-day period, fails to
proceed with diligence to prepare the Clean-up plan and complete the Clean-up as
promptly as practicable, then Landlord shall have the right, but not the
obligation, and without waiving any other rights under this Lease, to carry out
any Clean-up recommended by the Environmental Report or required by any
governmental authority having jurisdiction over the Premises, and recover all of
the costs and expenses thereof from Tenant as Additional Rent, payable within
ten (10) business days after receipt of written demand therefor.

19

--------------------------------------------------------------------------------

 

5.4.4.2No Rent Abatement.  Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.  

5.4.4.3Surrender of Premises.  Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender.  Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean-up has been completed in
accordance with all requirements of such governmental authority and that no
further response action is required for the unrestricted use of the Premises
from an Environmental Law standpoint (“Closure Letter”).  Upon the expiration or
earlier termination of this Lease, Tenant shall also be obligated to close all
permits obtained in connection with Hazardous Materials in accordance with
applicable laws.

5.4.4.4Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
and Tenant’s failure to receive the Closure Letter is prohibiting Landlord from
leasing the Premises or any part thereof to a third party, or prevents the
occupancy or use of the Premises or any part thereof by a third party, then
Tenant shall be liable to Landlord as a holdover tenant (as more particularly
provided in Article 16) until Tenant has fully complied with its obligations
under this Section 5.4.

5.4.5Confidentiality.  Unless compelled to do so by Applicable Law, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers and employees that have a need to know
such information), including any governmental authority, without the prior
written consent of Landlord, not to be unreasonably withheld, conditioned, or
delayed.  In the event Tenant reasonably believes that disclosure is compelled
by Applicable Law, it shall provide Landlord ten (10) days’ advance notice of
disclosure of confidential information so that Landlord may attempt to obtain a
protective order.  Tenant may additionally release such information to bona fide
prospective purchasers or lenders, subject to any such parties’ written
agreement to be bound by the terms of this Section 5.4.

5.4.6Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof.  Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

5.4.7Intentionally Omitted.  

5.4.8Signs, Response Plans, Etc.  Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws.  Tenant shall
also complete and file any business response plans or inventories required by
any Applicable Laws.  Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

5.4.9Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.4 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.4 have been completely
performed and satisfied.

20

--------------------------------------------------------------------------------

 

6.SERVICES AND UTILITIES

6.1Landlord Provided Services.  Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide adequate electrical wiring
and facilities for connection to Tenant’s lighting fixtures and incidental use
equipment, provided that the connected electrical load of the incidental use
equipment and the connected electrical load of Tenant’s lighting fixtures does
not exceed Tenant’s Share of the system capacity (as reasonably documented by
Landlord).  Tenant shall bear the cost of replacement of lamps, starters and
ballasts for lighting fixtures within the Premises.

6.1.2Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas and service
to the Premises.

6.1.3Landlord shall provide a dumpster and/or trash compactor at the Building
for use by Tenant and other tenants for ordinary office waste (and not for
Hazardous Materials).

6.1.4Landlord shall provide landscaping, snow and ice removal in the Common
Areas.

6.1.5Landlord shall provide access to the rooftop as stated in Section 7.2.  

6.1.6Landlord shall provide Building standard heating, ventilation (including
exhaust) and air conditioning (“HVAC”).

6.2Tenant Provided Services and Utilities.  Except as otherwise expressly set
forth in Section 6.1, above, Tenant will be responsible, at its sole cost and
expense, for the furnishing of all services and utilities to the Premises
including internet, telephone, janitorial and interior Building security
services.

6.2.1Landlord shall not provide janitorial or trash services for the Premises
except as expressly provided in Section 6.1.3, above.  Tenant shall be solely
responsible for performing all janitorial and trash services and other cleaning
of the Premises, all in compliance with Applicable Laws.  In the event such
service is provided by a third party janitorial service, and not by employees of
Tenant, such service shall be a janitorial service approved in advance by
Landlord, (Landlord shall provide Tenant with a list of approved vendors upon
Tenant’s request).  The janitorial and cleaning of the Premises shall be
adequate to maintain the Premises in a manner consistent with Comparable
Buildings.  

6.2.2Subject to Applicable Laws and the other provisions of this Lease
(including, without limitation, the Rules and Regulations, and except in the
event of an emergency), Tenant shall have access to the Building, the Premises
and the Common Areas of the Building, other than Common Areas requiring access
with a Building engineer, twenty-four (24) hours per day, seven (7) days per
week, every day of the year; provided, however, that Tenant shall only be
permitted to have access to and use of the limited-access areas of the Building
during the normal operating hours of such portions of the Building.  

Tenant shall reasonably cooperate with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

21

--------------------------------------------------------------------------------

 

6.2.3Tenant shall pay for all water, gas, heat, light, power, telephone,
internet service, cable television, other telecommunications and other utilities
supplied to the Premises, together with any fees, surcharges and taxes thereon,
whether part of Operating Expenses or as provided under this Article 6.  Tenant
shall pay all costs and expenses for any separately metered utilities provided
exclusively to the Premises directly to the applicable service provider.  Tenant
shall pay all actual out-of-pocket costs and expenses, without mark-up, for
utility charges that are based on a check- or sub-metering metering installation
based on Landlord’s reading of such meters and directly to Landlord, including
without limitation for utility charges for power, gas and water serving the HVAC
system of the Building (which are measured by the control management system of
the Building based on air volume provided to each tenant space).  Additional
Rent for such utilities may be reasonably estimated monthly by Landlord, based
on actual readings of sub- and “check” meters where applicable, and shall be
paid monthly by Tenant within thirty (30) days after being billed with a final
accounting based upon actual bills received from the utility providers following
the conclusion of each fiscal year of the Building.

6.3Metering.  If necessary, Landlord may install devices to separately meter any
utility use (or use other reasonable industry standard methods to reasonably
estimate such use) and in such event Tenant shall pay the cost directly to
Landlord, within thirty (30) days after Tenant’s receipt of an invoice therefor,
at the rates charged by the public utility company furnishing the same,
including the cost of installing, testing and maintaining of such metering
devices.  Tenant’s use of electricity and any other utility shall never exceed
the capacity of the feeders to the Project or the risers or wiring installation
or Tenant’s Share of the per floor limits as reasonably determined and
documented by Landlord.  

6.4Interruption of Use.  Tenant agrees that, to the extent permitted pursuant to
Applicable Laws, Landlord shall not be liable for damages, by abatement of Rent
or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause not under Landlord’s reasonable control; and such failures
or delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this
Lease.  Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.

Notwithstanding the foregoing to the contrary, in the event that there shall be
an interruption, curtailment or suspension of any service required to be
provided by Landlord pursuant to Section 6.1 (and no reasonably equivalent
alternative service or supply is provided by Landlord) that shall materially
interfere with Tenant’s use and enjoyment of a material portion of the Premises,
and Tenant actually ceases to use affected portion of the Premises (any such
event, a “Service Interruption”), and if (i) such Service Interruption shall
continue for seventy-two (72) consecutive hours following receipt by Landlord of
written notice from Tenant describing such Service Interruption (the “Service
Interruption Notice”), (ii) such Service Interruption shall not have been
caused, in whole or in part, by reasons beyond Landlord’s reasonable control or
by an act or omission in violation of this Lease by Tenant or by any negligence
of Tenant, or Tenant’s agents, employees, contractors or invitees, and (iii)
either (A) Landlord does not diligently commence and pursue to completion the
remedy of such Service Interruption or (B) Landlord receives proceeds from its
rental interruption insurance that covers such Service Interruption (a Service
Interruption that satisfies the foregoing conditions being referred to
hereinafter as a “Material Service Interruption”) then, as liquidated damages
and Tenant’s sole remedy at law or equity, Tenant shall be entitled to an
equitable abatement of Base Rent and Tenant’s Share of Direct Expenses, based on
the nature and duration of the Material Service Interruption, the area of the
Premises affected, and the then current Rent amounts, for the period that shall
begin on the commencement of such Material Service Interruption and that shall
end on the day such Material Service Interruption shall cease.  To the extent a
Material Service Interruption is caused by an event covered by Articles 11 or 13
of this Lease, then Tenant’s right to abate rent shall be governed by the terms
of such Article 11 or 13, as applicable, and the provisions of this paragraph
shall not apply

22

--------------------------------------------------------------------------------

 

6.5Responsibility Matrix. The matrix attached hereto as Exhibit H and
incorporated by reference provides the maintenance, repair, services, and
utilities responsibilities for Landlord and Tenant at the Premises and Building
(“Responsibility Matrix”).  Landlord reserves the right at any time to make
reasonable changes to the Responsibility Matrix based on current conditions at
the Building as in Landlord’s reasonable judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Premises and
Building.  The parties shall perform the obligations as noted in the
Responsibility Matrix and to the extent of any discrepancies between this
Article 6 and the Responsibility Matrix the details in the Responsibility Matrix
shall control.

7.REPAIRS

7.1Tenant Repairs.  Tenant shall, at Tenant’s own expense, keep the Premises,
including all improvements, fixtures, furnishings, supplemental/non-Building
heating, ventilation (including exhaust) and air conditioning (which Tenant
installs as part of the Tenant Improvements) (“Supplemental HVAC”), and systems
and equipment therein (including, without limitation, plumbing fixtures and
equipment such as dishwashers, garbage disposals, and insta‑hot dispensers), and
the floor of the Building on which the Premises are located, in good order,
repair and condition as received (ordinary wear and tear and casualty damage
excepted) at all times during the Lease Term.  In addition, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
reasonable approval of Landlord, and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant; provided however, that, at Landlord’s option, or if Tenant
fails to make such repairs (after notice from Landlord a reasonable opportunity
to do so), Landlord may, but need not, make such repairs and replacements, and
Tenant shall pay Landlord the cost thereof, including a percentage of the cost
thereof (to be uniformly established for the Building and/or the Project)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord’s involvement with such repairs
and replacements forthwith upon being billed for same.  Without limitation,
Tenant shall be responsible for the Supplemental HVAC and Tenant shall secure,
pay for, and keep in force contracts with appropriate and reputable service
companies reasonably approved by Landlord providing for the regular maintenance
of such systems.

7.2Riser Room and Rooftop Rights.  Landlord grants Tenant the right, subject to
the terms and conditions of this Lease, to access the riser room and the roof of
the Building in order to maintain, repair and replace the Supplemental HVAC
equipment and any other mechanical equipment located in the riser room or on the
roof for which Tenant is responsible to repair, maintain and replace.  Tenant
may not install additional locks on any access doors or any equipment in such
areas.  In the event the Tenant desires to move any rooftop equipment or install
any new rooftop equipment the exact location and layout of such items must be
approved in advance in writing by Landlord, such approval not to be unreasonably
withheld, conditioned, or delayed.  Tenant’s access to the riser room for the
purposes of exercising its rights and obligations under this Section 7.2 shall
be limited to Building Hours by prior appointment with the property manager,
except in the case of emergencies.  In the event of an emergency Tenant shall
utilize Landlord’s after-hours contact information.  Tenant shall be provided
access to the rooftop at all times except during an emergency through card
access with Tenant’s personnel who are approved in advance by Landlord.  Tenant
shall engage Landlord’s roofer before beginning any rooftop installations or
repairs which affect the roof whether under this Section 7.2 or otherwise, and
shall always comply with the roof warranty governing the protection of the roof
and modifications to the roof.  Tenant shall obtain a letter from Landlord’s
roofer following completion of such work stating that the roof warranty remains
in effect.  Tenant agrees that Tenant’s access to the riser room or roof and any
work on the roof shall be at Tenant’s sole risk.  Tenant shall indemnify, defend
and hold Landlord harmless against any liability, claim or cost, including
reasonable attorneys’ fees, incurred in connection with the loss of life,
personal injury, damage to property or business or any other loss or injury
(except to the extent due to the grossly negligent act or willful misconduct of
Landlord or its employees, agents or contractors) arising out of the access to
the riser room or rooftop or any work on the rooftop by Tenant or its employees,
agents, or contractors, including any liability arising out of Tenant’s
violation of this Section 7.2.  Tenant shall specifically be responsible for
Landlord’s costs to repair any damage or remedy any infraction caused by Tenant
or Tenant’s vendor in the riser room or on the roof of the Building.  Landlord
shall not be responsible for any damage or harm that result from Tenant’s
inability or delay to access the riser room or rooftop and Tenant hereby waives
any claims against Landlord arising from such delays in access.  The provisions
of this paragraph shall survive the expiration or earlier termination of this
Lease.  

23

--------------------------------------------------------------------------------

 

7.3Landlord Repairs. Notwithstanding the foregoing, Landlord shall be
responsible for repairs to the exterior walls, windows, foundation and roof
(including roof membrane) of the Building, the structural portions of the floors
of the Building, and the base building systems and equipment of the Building and
Common Areas (to the extent not serving Tenant exclusively (but Landlord
acknowledges and agrees that the air handler currently serving the Premises
constitutes part of the base Building)), except to the extent that such repairs
are required due to the gross negligence or willful misconduct of Tenant;
provided, however, that if such repairs are due to the gross negligence or
willful misconduct of Tenant, Landlord shall nevertheless make such repairs at
Tenant’s expense, or, if covered by Landlord’s insurance, Tenant shall only be
obligated to pay any deductible in connection therewith.  Subject to the terms
of Article 27, below, Landlord may, but shall not be required to, enter the
Premises at all reasonable times and upon reasonable prior notice to make such
repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall reasonably
desire or deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree.

8.ADDITIONS AND ALTERATIONS

8.1Landlord’s Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld, conditioned or delayed by Landlord, provided it
shall be deemed reasonable for Landlord to withhold its consent to any
Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the
Building.  Notwithstanding the foregoing, Tenant shall be permitted to make
non-structural Alterations following ten (10) business days’ notice to Landlord,
but without Landlord’s prior consent, to the extent that such Alterations (i) do
not materially affect the Building roof, systems or equipment, (ii) are not
visible from the exterior of the Building, and (iii) cost less than fifty
thousand and 00/100 ($50,000.00) per year.  

8.2Prior to commencing any Alterations affecting air distribution or
disbursement from ventilation systems serving Tenant or the Building, including
without limitation the installation of Tenant’s exhaust systems, Tenant shall
provide Landlord with a third party report from a consultant, and in a form
reasonably acceptable to Landlord, showing that such work will not materially
and adversely affect the ventilation systems or air quality of the Building (or
of any other tenant in the Building) and shall, upon completion of such work,
provide Landlord with a certification reasonably satisfactory to Landlord from
such consultant confirming that no such adverse effects have resulted from such
work.

8.3Manner of Construction.  Landlord may impose, as an express condition of its
consent (at the time said consent is given) to any and all Alterations (other
than the Tenant Improvements) or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed), the requirement that upon
Landlord’s request at the time Landlord approves said Alterations (subject to
the terms of Section 8.5, below), Tenant shall, at Tenant’s expense, remove such
Alterations upon the expiration or any early termination of the Lease
Term.  Tenant shall construct such Alterations and perform such repairs in a
good and workmanlike manner, in conformance with any and all applicable federal,
state, county or municipal laws, rules and regulations and pursuant to a valid
building permit, issued by the city in which the Building is located (or other
applicable governmental authority).  Tenant shall not use (and upon notice from
Landlord shall cease using) contractors, services, workmen, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with the workforce or trades engaged in performing other work, labor or services
in or about the Building or the Common Areas.  Upon completion of any
Alterations (or repairs), Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such
work.  In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations, Tenant shall deliver to the Project construction
manager a reproducible copy of the “as built” drawings of the Alterations as
well as all permits, approvals and other documents issued by any governmental
agency in connection with the Alterations.  Landlord shall make its construction
rules and a pre-approved vendor list available to Tenant upon request.

24

--------------------------------------------------------------------------------

 

8.4Payment for Improvements.  If Tenant orders any work directly from Landlord,
Tenant shall pay to Landlord an amount equal to four percent (4%) of the cost of
such work to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work.  If
Tenant does not order any work directly from Landlord, Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket costs and expenses
actually incurred in connection with Landlord’s review of such work including a
construction management fee in the amount of two and one-half percent (2.5%) of
the total costs of such work, up to but not to exceed a total payment by Tenant
to Landlord of Forty Thousand and 00/100 Dollars ($40,000.000).  

8.5Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance (to the extent that the cost
of the work shall exceed $100,000.00) in an amount approved by Landlord covering
the construction of such Alterations, and such other standard and reasonable
insurance as Landlord may reasonably require, it being understood and agreed
that all of such Alterations shall be insured by Tenant pursuant to Article 10
of this Lease immediately upon completion thereof.  In addition, Tenant’s
contractors and subcontractors shall be required to carry Commercial General
Liability Insurance in an amount approved by Landlord and otherwise in
accordance with the requirements of Article 10 of this Lease and such general
liability insurance shall name the Landlord Parties as additional insureds.  In
addition, Tenant’s contractors and subcontractors shall be required to carry
workers compensation insurance with a waiver of subrogation in favor of Landlord
Parties.

9.COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials or services furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys’ fees
and costs) arising out of same or in connection therewith.  Tenant shall give
Landlord notice at least twenty (20) days prior to the commencement of any work,
services or obligations related to the Premises giving rise to any such liens or
encumbrances (or such additional time as may be necessary under Applicable Laws)
to afford Landlord the opportunity of posting and recording appropriate notices
of non-responsibility (to the extent applicable pursuant to then Applicable
Laws).  Tenant shall remove any such lien or encumbrance by statutory lien bond
or otherwise within ten (10) business days after notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof.  

10.INSURANCE

10.1Indemnification and Waiver.  Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
lenders, partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through
Tenant.  Tenant shall indemnify, defend, protect, and hold harmless the Landlord
Parties from any and all loss, cost, damage, injury, expense and liability
(including without limitation court costs and reasonable attorneys’ fees) during
the Lease Term, or any period of Tenant’s occupancy of the Premises prior to the
commencement or after the expiration of the Lease Term, incurred in connection
with or arising from any cause in, on or about the Premises (including, but not
limited to, a slip and fall), any acts, omissions or negligence of Tenant or of
any person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or licensees of Tenant or any such person,
in, on or about the Project or any breach of the terms of this Lease, either
prior to, during, or after the expiration of the Lease Term, provided that the
terms of the foregoing indemnity shall not apply to the gross negligence or
willful misconduct of Landlord.  Should Landlord be named as a defendant in any
suit brought against Tenant in connection with or arising out of Tenant’s
occupancy of the Premises, Tenant shall pay to Landlord its reasonable costs and
expenses incurred in such suit, including without limitation, its actual
professional fees such as reasonable appraisers’, accountants’ and attorneys’
fees.  The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or
termination.  

25

--------------------------------------------------------------------------------

 

10.2Tenant’s Compliance With Landlord’s Property Insurance.  Tenant shall, at
Tenant’s expense, comply with all reasonable insurance company requirements
pertaining to the use of the Premises.  If Tenant’s conduct or use of the
Premises for any purpose other than customary, general office use causes any
increase in the premium for such insurance policies (as reasonably documented by
Landlord) then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.

10.3Tenant’s Insurance.  Tenant shall maintain the following coverages in the
following amounts.

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal and advertising injury and
property damage (including loss of use thereof) arising out of Tenant’s
operations, products/completed operations, and contractual liability including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, and including, solely on a claims-made basis, products and completed
operations coverage, for limits of liability of not less than:

 

Bodily Injury and

Property Damage Liability

$5,000,000 each occurrence

$5,000,000 annual aggregate

Personal and Advertising Injury Liability

$5,000,000 each occurrence

$5,000,000 annual aggregate

0% Insured’s participation

10.3.2Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property on the Premises installed
by, for, or at the expense of Tenant, and (ii) any other improvements which
exist in the Premises as of the Lease Commencement Date (excluding the Base
Building) (the “New Improvements”).  Such insurance shall be written on an “all
risks” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.

10.3.3Business Income Interruption for one (1) year plus Extra Expense insurance
in such amounts as will reimburse Tenant for actual direct or indirect loss of
earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.  The policy
will include a waiver of subrogation in favor of the Landlord Parties.

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) name Landlord, its subsidiaries and
affiliates and any other party the Landlord so specifies, as an additional
insured, as applicable, including Landlord’s managing agent, if any; (ii) cover
the liability assumed by Tenant under this Lease; (iii) be issued by an
insurance company having a rating of not less than A:VIII in Best’s Insurance
Guide or which is otherwise acceptable to Landlord and licensed to do business
in the State of North Carolina; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance required of Tenant; (v) be in form and
content reasonably acceptable to Landlord; and (vi) provide that said insurer
shall endeavor to provide written notice to Landlord and any mortgagee of
Landlord,  to the extent such names are furnished to Tenant prior to the
cancellation of such policy.  Tenant shall deliver said policy or policies or
certificates thereof to Landlord on or before the earlier to occur of (A) the
Lease Commencement Date, and (B) the date upon which Tenant is first provided
access to the Premises, and at least ten (10) days before the expiration dates
thereof.  In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate within ten (10) days after written notice
from Landlord, Landlord may, at its option (upon notice to Tenant), procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor.

26

--------------------------------------------------------------------------------

 

10.5Subrogation.  Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder.  The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder.  The parties agree that their respective
insurance policies are now, or shall specify that the waiver of subrogation
shall not affect the right of the insured to recover thereunder.

10.6Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
insurance to the extent required by any lender or mortgagee on the Building.

10.7Landlord Insurance Obligations.  Landlord shall keep in force during the
term of this Lease at least the following coverage: (i) commercial general
liability insurance against any and all claims for bodily injury and property
damage occurring in or about the Building or the Common Areas having a combined
single limit of not less than One Million Dollars ($1,000,000) per occurrence
and Two Million Dollars ($2,000,000) in the aggregate, and (ii) property
insurance for fire, casualty and special causes of loss in such amounts and
coverages as Landlord deems appropriate or is otherwise required of Landlord by
its lender or Applicable Law, but in no event less than the lesser of (a) at
least one hundred percent (100%) percent of the replacement cost of the Building
or (b) the maximum insurable value of the Building.

11.DAMAGE AND DESTRUCTION

11.1Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11, restore such Common Areas and the Premises to substantially the
same condition as existed prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, which are consistent with the character of
the Project, provided that access to the or the use of Premises shall not be
materially impaired.  Upon the occurrence of any damage to the Premises, upon
notice (the “Landlord Repair Notice”) to Tenant from Landlord, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant’s insurance required under
Section 10.3.2(ii) of this Lease and Landlord’s obligation to restore any
Alterations or Tenant Improvements shall be limited to the extent of such
proceeds received by Landlord.  To the extent permitted pursuant to Applicable
Laws, Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant’s business resulting in any way from such
damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant’s
occupancy, and the Premises, or a material portion of the Premises, are not
occupied by Tenant as a result thereof, then during the time and to the extent
the Premises are unfit for occupancy, the Rent shall be abated in proportion to
the ratio that the amount of rentable square feet of the Premises which is unfit
for occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises.  

11.2Landlord’s Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within forty-five (45) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) at least Ten Thousand and
00/100 Dollars ($10,000.00) of damage is not fully covered by Landlord’s
insurance policies; (iv) intentionally omitted; (v) the damage occurs during the
last twelve (12) months of the Lease Term; or

27

--------------------------------------------------------------------------------

 

(vi) any owner of any other portion of the Project, other than Landlord, does
not intend to repair the damage to such portion of the Project; provided,
however, that if Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided above, and the repairs cannot, in the
reasonable opinion of Landlord, be completed within one hundred eighty (180)
days after the date of the damage, Tenant may elect, no earlier than thirty (30)
days after the date of the damage and not later than ninety (90) days after the
date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty (60) days after the date such notice
is given by Tenant.  Notwithstanding the provisions of this Section 11.2, Tenant
shall have the right to terminate this Lease under this Section 11.2 only if
each of the following conditions is satisfied:  (a) the damage to the Project by
fire or other casualty was not caused by the gross negligence or intentional act
of Tenant or its partners or subpartners and their respective officers, agents,
servants, employees, and independent contractors; and (b) as a result of the
damage, Tenant cannot reasonably conduct business from the Premises.  In
addition, Tenant may terminate this Lease if the damage to the Premises occurs
during the last twelve (12) months of the Lease Term and such repair will take
more than 10% of the remaining Term to repair.

12.NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

13.CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant.  All Rent
shall be apportioned as of the date of such termination.  If any part of the
Premises shall be taken, and this Lease shall  not be so terminated, the Rent
shall be proportionately abated.  Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, and provided that such temporary taking does not materially preclude or
unreasonably diminish Tenant’s ability to conduct business from the Premises,
then this Lease shall not terminate but the Base Rent and the Additional Rent
shall be abated for the period of such taking in proportion to the ratio that
the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises.  Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking, provided,
however, that Tenant shall be entitled to a share of the award for any loss of
fixtures and improvements and for moving and other reasonable expenses that do
not otherwise reduce Landlord’s recovery.  

28

--------------------------------------------------------------------------------

 

14.ASSIGNMENT AND SUBLETTING

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”).  If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than twenty (20) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space.  Any
Transfer made without Landlord’s prior written consent shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a default by Tenant under this Lease.  Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s reasonable review
and processing fees(not to exceed $1,500.00 for Landlord’s internal costs) plus
any reasonable professional fees (including, without limitation, attorneys’,
accountants’, architects’, engineers’ and consultants’ fees) incurred by
Landlord, within thirty (30) days after written request by Landlord.

14.2Landlord’s Consent.  Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice.  Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2The Transferee is either a governmental agency or instrumentality thereof;

14.2.3The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.4The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or

14.2.5Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is actively negotiating with Landlord or has negotiated
with Landlord during the four (4) month period immediately preceding the date
Landlord receives the Transfer Notice, to lease space in the Project (and
Landlord has suitable space available in the Project to meet Transferee’s
needs).

29

--------------------------------------------------------------------------------

 

14.2.6In Landlord’s reasonable determination, the sub-rent, additional rent or
other amounts received or accrued by Tenant from subleasing, assigning or
otherwise Transferring all or any portion of the Premises is based on the income
or profits of any person, or the assignment of sublease could cause any portion
of the amounts received by Landlord pursuant to this Lease to fail to qualify as
“rents from real property” within the meaning of section 856(d) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any similar or successor
provision thereto or which would cause any other income of Landlord to fail to
qualify as income described in section 856(c)(2) of the Code.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
material changes in the terms and conditions from those specified in the
Transfer Notice such that Landlord would initially have been entitled to refuse
its consent to such Transfer under this Section 14.2, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant’s business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all Applicable Laws, on behalf of the proposed
Transferee.

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee (other than any
Permitted Transferee).  “Transfer Premium” shall mean all rent, additional rent
or other consideration payable by such Transferee in connection with the
Transfer in excess of the Rent and Additional Rent payable by Tenant under this
Lease during the term of the Transfer on a per rentable square foot basis if
less than all of the Premises is transferred, after deducting the reasonable
third party expenses incurred by Tenant for (i) any design and construction
costs incurred on account of changes, alterations and improvements to the
Premises in connection with the Transfer, (ii) any free base rent and tenant
improvement allowances reasonably provided to the Transferee in connection with
the Transfer (provided that such free rent and tenant improvement allowances
shall be deducted only to the extent the same is included in the calculation of
total consideration payable by such Transferee), (iii) any brokerage commissions
in connection with the Transfer, (iv) legal fees and disbursements reasonably
incurred in connection with the Transfer, and (v) any unamortized Excess Costs,
as defined in Exhibit D (as determined on a straight line basis over the initial
term of this Lease, without interest) paid by Tenant for the Tenant Improvements
(collectively, “Tenant’s Subleasing Costs”).  “Transfer Premium” shall also
include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer.  The
determination of the amount of Landlord’s applicable share of the Transfer
Premium shall be made on a monthly basis as rent or other consideration is
received by Tenant under the Transfer.

14.4Landlord’s Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer which, together with all prior Transfers then remaining in effect,
would cause seventy-five percent (75%) or more of the Premises to be Transferred
for more than fifty percent (50%) of the then remaining Lease Term (assuming all
sublease renewal or extension rights are exercised), Tenant shall give Landlord
notice (the “Intention to Transfer Notice”) of such contemplated Transfer
(whether or not the contemplated Transferee or the terms of such contemplated
Transfer have been determined).  The Intention to Transfer Notice shall specify
the portion of and amount of rentable square feet of the Premises which Tenant
intends to Transfer (the “Contemplated Transfer Space”), the contemplated date
of commencement of the Contemplated Transfer (the “Contemplated Effective
Date”), and the contemplated length of the term of such contemplated Transfer,
and shall specify that such Intention to Transfer Notice is delivered to
Landlord pursuant to this Section 14.4 in order to allow Landlord to elect to
recapture the Contemplated Transfer Space.  Thereafter, Landlord shall have the
option, by giving

30

--------------------------------------------------------------------------------

 

written notice to Tenant within fifteen (15) days after receipt of any Intention
to Transfer Notice, to recapture the Contemplated Transfer Space.  Such
recapture shall cancel and terminate this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Effective Date.  In the event
of a recapture by Landlord, if this Lease shall be canceled with respect to less
than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same.  

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
intentionally omitted, and (v) no Transfer relating to this Lease or agreement
entered into with respect thereto, whether with or without Landlord’s consent,
shall relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.

14.6Sublease/Transfer Restrictions.  Notwithstanding anything contained herein
to the contrary and without limiting the generality of Section 14.1 above,
Tenant shall not:  (a) sublet all or part of the Premises or assign or otherwise
Transfer this Lease on any basis such that the rental or other amounts to be
paid by the subtenant or assignee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of the
subtenant or assignee; (b) sublet all or part of the Premises or assign this
Lease to any person or entity in which, under Section 856(d)(2)(B) of the Code,
Longfellow Atlantic REIT, Inc., a Delaware corporation (the “Company”), or any
affiliate of the Company owns, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d) (5) of the Code), a ten percent
(10%) or greater interest; or (c) sublet all or part of the Premises or assign
this Lease in any other manner or otherwise derive any income which could cause
any portion of the amounts received by Landlord pursuant hereto or any sublease
to fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or which could cause any other income received by Landlord
to fail to qualify as income described in Section 856(c) (2) of the Code.  The
requirements of this Section 14.4 shall likewise apply to any further
subleasing, assignment or other Transfer by any subtenant or assignee.  All
references herein to Section 856 of the Code also shall refer to any amendments
thereof or successor provisions thereto.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease (beyond applicable notice and cure period), Landlord is hereby irrevocably
authorized to direct any Transferee to make all payments under or in connection
with the Transfer directly to Landlord (which Landlord shall apply towards
Tenant’s obligations under this Lease) until such default is cured.  Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant.  Upon
any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease.  No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing.  In no event shall Landlord’s enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord’s
right to enforce any term of this Lease against Tenant or any other person.  If
Tenant’s obligations hereunder have been guaranteed, Landlord’s consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.

14.8Non-Transfers.  Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant,
or (iv) a sale of corporate shares of capital stock in Tenant in connection with
an initial public offering of Tenant’s stock on a nationally-recognized stock
exchange (collectively, a “Permitted Transferee”), shall not be deemed a
Transfer under this Article 14, provided that (A) Tenant notifies Landlord of
any such assignment or sublease and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
assignment or sublease or such affiliate,

31

--------------------------------------------------------------------------------

 

(B) such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, (C) such Permitted Transferee shall be of a
character and reputation consistent with the quality of the Building, and
(D) such Permitted Transferee shall have a tangible net worth (not including
goodwill as an asset) computed in accordance with generally accepted accounting
principles (“Net Worth”) at least equal to the Net Worth of Tenant on the day
immediately preceding the effective date of such assignment or sublease.  An
assignee of Tenant’s entire interest that is also a Permitted Transferee may
also be known as a “Permitted Assignee”.  “Control,” as used in this
Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity.  No such permitted
assignment or subletting shall serve to release Tenant from any of its
obligations under this Lease.

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work,
movable partitions (not including modular “clean rooms” built into the Premises
as part of the Tenant Improvements) and other articles of personal property
owned by Tenant or installed or placed by Tenant at its expense in the Premises,
and such similar articles of any other persons claiming under Tenant, as
Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal. In no event shall any Landlord’s Work be deemed to be Tenant’s
personal property, it being the intent that Tenant’s personal property includes
only those items that are not built into the Premises and that have not been
constructed or installed by Landlord pursuant to the Work Letter.

15.3Environmental Assessment.  Prior to the expiration of the Lease (or within
thirty (30) days after any earlier termination), Tenant shall clean and
otherwise decommission all interior surfaces (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing in or serving the
Premises, and all exhaust or other ductwork in or serving the Premises, in each
case that has carried, released or otherwise been exposed to any Hazardous
Materials due to Tenant’s use or occupancy of the Premises, and shall otherwise
clean the Premises so as to permit the Environmental Assessment called for by
this Section 15.3 to be issued.  Prior to the expiration of this Lease (or
within thirty (30) days after any earlier termination), Tenant, at Tenant’s
expense, shall obtain for Landlord a report (an “Environmental Assessment”)
addressed to Landlord (and, at Tenant’s election, Tenant) by a reputable
licensed environmental consultant or industrial hygienist that is designated by
Tenant and acceptable to Landlord in Landlord’s reasonable discretion, which
report shall be based on the environmental consultant’s inspection of the
Premises and shall state, to the Landlord’s reasonable satisfaction, that (a)
the Hazardous Materials described in the first sentence of this paragraph, to
the extent, if any, existing prior to such decommissioning, have been removed in
accordance with Applicable Laws; (b) all Hazardous Materials described in the
first sentence of this paragraph, if any, have been removed in accordance with
Applicable Laws from the interior surfaces of the Premises (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing,
and all such exhaust or other ductwork in the Premises, may be reused by a
subsequent tenant or disposed of in compliance with Applicable Laws without
incurring special costs or undertaking special procedures for demolition,
disposal, investigation, assessment, cleaning or removal of such Hazardous
Materials and without giving notice in connection with such Hazardous Materials;
and

32

--------------------------------------------------------------------------------

 

(c) the Premises may be reoccupied for office, research and development, or
laboratory use, demolished or renovated without incurring special costs or
undertaking special procedures for disposal, investigation, assessment, cleaning
or removal of Hazardous Materials described in the first sentence of this
paragraph and without giving notice in connection with Hazardous
Materials.  Further, for purposes of clauses (b) and (c), “special costs” or
“special procedures” shall mean costs or procedures, as the case may be, that
would not be incurred but for the nature of the Hazardous Materials as Hazardous
Materials instead of non-hazardous materials.  The report shall also include
reasonable detail concerning the clean-up measures taken, the clean-up
locations, the tests run and the analytic results.  Tenant shall submit to
Landlord the scope of the proposed Environmental Assessment for Landlord’s
reasonable review and approval at least 30 days prior to commencing the work
described therein or at least 60 days prior to the expiration of the Lease Term,
whichever is earlier.

If Tenant fails to perform its obligations under this Section 15.3 without
limiting any other right or remedy, Landlord may, on five (5) business days’
prior written notice to Tenant perform such obligations at Tenant’s expense if
Tenant has not commenced to do so within said five day period, and Tenant shall
within 10 days of written demand reimburse Landlord for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
work.  Tenant’s obligations under this Section 15.3 shall survive the expiration
or earlier termination of this Lease.  In addition, at Landlord’s election,
Landlord may inspect the Premises and/or the Project for Hazardous Materials at
Landlord’s cost and expense within sixty (60) days of Tenant’s surrender of the
Premises at the expiration or earlier termination of this Lease.  Tenant shall
pay for all such costs and expenses incurred by Landlord in connection with such
inspection if such inspection reveals that a release of Hazardous Materials
exists at the Project or Premises as a proximate result of the acts or omissions
of Tenant, its officers, employees, contractors, and agents (except to the
extent resulting from (i) Hazardous Materials existing in the Premises as at the
delivery of possession to Tenant (in which event Landlord shall be responsible
for any Clean-up, as provided in this Lease), or (ii) the acts or omissions of
Landlord or Landlord’s agents, employees or contractors).

16.HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term.  If Tenant holds over after the
expiration of the Lease Term of earlier termination thereof, without the express
or implied consent of Landlord, such tenancy shall be deemed to be a tenancy by
sufferance only, and shall not constitute a renewal hereof or an extension for
any further term.  In either case, Base Rent shall be payable at a monthly rate
equal to one hundred twenty-five percent (125%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease for the first
two (2) months of such holdover with such rate increasing to one hundred fifty
percent (150%) of the Base Rent if Tenant holdsover longer than two (2)
months.  Such month-to-month tenancy or tenancy by sufferance, as the case may
be, shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

33

--------------------------------------------------------------------------------

 

17.ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit F, attached hereto (or such other commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee.  Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project.  Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes.  At any time during
the Lease Term, but not more often than twice per year, Landlord may require
Tenant to provide Landlord with a current financial statement and financial
statements of the two (2) years prior to the current financial statement
year.  Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant.  Failure of Tenant to
timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.

18.SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto.  Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by
Tenant.  Landlord’s delivery to Tenant of commercially reasonable
non-disturbance agreement(s) in favor of Tenant from any ground lessors,
mortgage holders or lien holders of Landlord who come into existence following
the date hereof but prior to the expiration of the Lease Term shall be in
consideration of, and a condition precedent to, Tenant’s agreement to
subordinate this Lease to any such ground lease, mortgage or lien.  Landlord’s
interest herein may be assigned as security at any time to any
lienholder.  Tenant shall, within ten (10) business days of request by Landlord,
execute such further commercially reasonable instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.  

19.DEFAULTS; REMEDIES

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due (provided, however, that it
shall not be a default if Tenant makes full payment within five (5) business
days after receipt of written notice of any delinquency; provided that Landlord
shall not be required to provide more than one (1) such notices in any twelve
(12) month period during the Lease Term); or

34

--------------------------------------------------------------------------------

 

19.1.2Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3Abandonment of the Premises by Tenant and failure to perform any
obligation under this Lease regarding the maintenance, cleanliness or operation
of the Premises within five (5) business days after notice from Landlord; or

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.  

19.2Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any separate
notice or demand whatsoever.

19.2.1Landlord may, immediately or at any time thereafter, elect to terminate
this Lease by notice of termination, by entry, or by any other means available
under law and may recover possession of the Premises as provided herein.  Upon
termination by notice, by entry, or by any other means available under law,
Landlord shall be entitled immediately, in the case of termination by notice or
entry, and otherwise in accordance with the provisions of law to recover
possession of the Premises from Tenant and those claiming through or under the
Tenant.  Such termination of this Lease and repossession of the Premises shall
be without prejudice to any remedies which Landlord might otherwise have for
arrears of rent or for a prior breach of the provisions of this Lease.  Tenant
waives any statutory notice to quit and equitable rights in the nature of
further cure or redemption, and Tenant agrees that upon Landlord’s termination
of this Lease Landlord shall be entitled to re-entry and possession in
accordance with the terms hereof.  Landlord may, without notice, store Tenant’s
personal property (and those of any person claiming under Tenant) at the expense
and risk of Tenant or, if Landlord so elects, Landlord may sell such personal
property at public auction or auctions or at private sale or sales after seven
days’ notice to Tenant and apply the net proceeds to the earliest of
installments of rent or other charges owing Landlord.  Tenant agrees that a
notice by Landlord alleging any default shall, at Landlord’s option (the
exercise of such option shall be indicated by the inclusion of the words “notice
to quit” in such notice), constitute a statutory notice to quit.  If Landlord
exercises its option to designate a notice of default hereunder as a statutory
notice to quit, any grace periods provided for herein shall run concurrently
with any statutory notice periods.

19.2.2In the case of termination of this Lease pursuant to Section 19.2.1,
Tenant shall reimburse Landlord for all expenses arising out of such
termination, including without limitation, all reasonable costs incurred in
collecting amounts due from Tenant under this Lease (including reasonable
attorneys’ fees, costs of litigation and the like); all expenses incurred by
Landlord in attempting to relet the Premises or parts thereof (including
advertisements, brokerage commissions, Tenant’s allowances, costs of preparing
space, and the like); and all Landlord’s other reasonable expenditures
necessitated by the termination.  The reimbursement from Tenant shall be due and
payable immediately from time to time upon notice from Landlord that an expense
has been incurred, without regard to whether the expense was incurred before or
after the termination.

35

--------------------------------------------------------------------------------

 

19.2.3Landlord may elect by written notice to Tenant within one year following
such termination to be indemnified for loss of rent by a lump sum payment
representing the then present value of the amount of Rent that would have been
paid in accordance with this Lease for the remainder of the Lease Term minus the
then present value of the aggregate fair market rent and additional charges
payable for the Premises for the remainder of the Lease Term (if less than the
Rent payable hereunder), estimated as of the date of the termination, and taking
into account reasonable projections of vacancy and time required to re-lease the
Premises.  (For the purposes of calculating the Rent that would have been paid
hereunder for the lump sum payment calculation described herein, the last full
year’s Additional Rent under Article 4 is to be deemed constant for each year
thereafter.  The Federal Reserve discount rate (or equivalent) shall be used in
calculating present values.)  Should the parties be unable to agree on a fair
market rent, the matter shall be submitted, upon the demand of either party, to
the Charlotte, North Carolina office of the American Arbitration Association,
with a request for arbitration in accordance with the rules of the Association
by a single arbitrator who shall be an MAI appraiser with at least ten years’
experience as an appraiser of life sciences buildings in the Research Triangle
Park and Durham markets.  The parties agree that a decision of the arbitrator
shall be conclusive and binding upon them.  If, at the end of the Lease Term,
the rent that Landlord has actually received from the Premises is less than the
aggregate fair market rent estimated as aforesaid, Tenant shall thereupon pay
Landlord the amount of such difference.  If and for so long as Landlord does not
make the election provided for in this Section 19.2.3, Tenant shall indemnify
Landlord for the loss of Rent by a payment at the end of each month which would
have been included in the Lease Term, representing the excess of the Rent that
would have been paid in accordance with this Lease (Base Rent together with any
Additional Rent that would have been payable under Article 4, to be ascertained
monthly) over the rent actually derived from the Premises by Landlord for such
month (the amount of rent deemed derived shall be the actual amount less any
portion thereof attributable to Landlord’s reletting expenses described in
Section 19.2.2 that have not been reimbursed by Tenant thereunder).

19.2.4Intentionally Omitted.  

19.2.5In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 19.2, Landlord may by written notice to Tenant within six (6) months
after termination under any of the provisions contained in Section 19.1 and
before such full recovery, elect to recover, and Tenant shall thereupon pay, as
minimum liquidated damages under this Section 19.2, an amount equal to the
lesser of (i) the aggregate of the Base Rent and Additional Rent for the balance
of the Lease Term had it not been terminated or (ii) the aggregate thereof for
the 12 months ending one year after the termination date, plus in either case
(iii) the amount of Base Rent and Additional Rent of any kind accrued and unpaid
at the time of termination and minus (iv) the amount of any recovery by Landlord
under the foregoing provisions of this Section 19.2 up to the time of payment of
such liquidated damages (but reduced by any amounts of reimbursement under
Section 19.2.2).  Liquidated damages hereunder shall not be in lieu of any
claims for reimbursement under Section 19.2.2.

19.2.6If Landlord does not elect to terminate this Lease on account of any
default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

19.2.7Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.  The provisions of this Section 19.2.7 are not
dependent upon the occurrence of a default.

19.2.8Any obligation imposed by law upon Landlord to relet the Premises after
any termination of the Lease shall be subject to the reasonable requirements of
Landlord to lease to high quality tenants on such terms as Landlord may from
time to time deem reasonably appropriate and to develop the Building in a
harmonious manner with an appropriate mix of uses, tenants, floor areas and
terms of tenancies, and the like, and Landlord shall not be obligated to relet
the Premises to any party to whom Landlord or its affiliate may desire to lease
other available space in the Building.

36

--------------------------------------------------------------------------------

 

19.2.9Nothing herein shall limit or prejudice the right of Landlord to prove and
obtain in a proceeding for bankruptcy, insolvency, arrangement or
reorganization, by reason of the termination, an amount equal to the maximum
allowed by a statute of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount is
greater to, equal to, or less than the amount of the loss or damage which
Landlord has suffered.

19.3Subleases of Tenant.  Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements.  In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.  

19.4Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.5Landlord Default.

19.5.1General.  Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.

19.5.2Intentionally Omitted.

20.COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.

21.SECURITY DEPOSIT

Concurrently with Tenant’s execution and delivery of this Lease, Tenant shall
deposit with Landlord cash in the amount set forth in Section 9 of the Summary
as security for the faithful performance by Tenant of all of its obligations
under this Lease.  The Security Deposit shall be held by Landlord as security
for the faithful performance by Tenant of all of the terms, covenants and
conditions of this Lease to be kept and performed by Tenant during the period
commencing on the Execution Date and ending upon the expiration or termination
of Tenant’s obligations under this Lease.  After an Event of Default Landlord
may (but shall not be required to) use, apply or retain all or any part of the
Security Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default as provided in this Lease.  The provisions of this
Article shall survive the expiration or earlier termination of this Lease.  In
the event of bankruptcy or other debtor-creditor proceedings against Tenant, the
Security Deposit then being held by Landlord shall be deemed

37

--------------------------------------------------------------------------------

 

to be applied first to the payment of Rent and other charges due Landlord for
all periods prior to the filing of such proceedings.  Landlord shall deliver or
credit to any purchaser of Landlord’s interest in the Premises the funds then
held hereunder by Landlord, and thereupon (and upon confirmation by the
transferee of such funds, whether expressly or by written assumption of this
Lease, generally) Landlord shall be discharged from any further liability with
respect to such funds.  This provision shall also apply to any subsequent
transfers. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, then the Security Deposit, if any, or any balance
thereof, shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within 90 days after the expiration or
earlier termination of this Lease. Landlord shall hold the Security Deposit in
an account at a banking organization selected by Landlord; provided, however,
that Landlord shall not be required to maintain a separate account for the
Security Deposit, but may intermingle it with other funds of Landlord.  Landlord
shall be entitled to all interest and/or dividends, if any, accruing on such
Security Deposit.

22.SUBSTITUTION OF OTHER PREMISES

Intentionally omitted.

23.SIGNS

23.1Interior Signage.  All letters and numerals on doors or other signs on the
Premises shall be in the standard form of graphics for the Building, and no
others shall be used or permitted without Landlord’s prior written consent, not
to be unreasonably withheld, conditioned, or delayed.  Furthermore, Tenant shall
not place signs on or in the Premises which are visible from outside the
Premises.  Tenant’s name and suite number shall be included by Landlord on the
lobby directory for the Building, at Landlord’s cost.

23.2Intentionally omitted.

23.3Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant.  Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas.  Any signs, window coverings, or blinds (even
if the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole
discretion.  Tenant shall not place or install any projections, antennae,
aerials, or similar devices inside or outside of the Building, without the prior
written approval of Landlord (not to be unreasonably withheld, conditioned, or
delayed), subject to Tenant’s rights pursuant to Section 23.1, above.

24.COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (collectively, “Applicable Laws”).  At its
sole cost and expense, Tenant shall promptly comply with all such Applicable
Laws which relate to (i) Tenant’s use of the Premises, (ii)  any Alterations or
Tenant Improvements, or (iii) the Building, but as to the Building (and as to
any improvements to exterior walls, structural floors and the portions of the
electrical, heating, ventilation and air conditioning and other systems of the
Building that serve other tenants and that are located within the Premises),
only to the extent such obligations are triggered by Alterations or Tenant
Improvements, or Tenant’s use of the Premises for non‑general office and
laboratory use. Tenant shall be responsible, at its sole cost and expense, to
make all alterations to the Premises as are required to comply with the
Applicable Laws to the extent required in this Article 24.  Notwithstanding the
foregoing terms of this Article 24 to the contrary, Tenant may defer such
compliance with Applicable Laws while Tenant contests, in a court of proper
jurisdiction, in good faith, the applicability of such Applicable Laws to the
Premises or Tenant’s specific use or occupancy of the Premises; provided,
however, Tenant may only defer such compliance if such deferral shall not
(a) prohibit Tenant from obtaining or maintaining a certificate of occupancy for
the Premises, (b) prohibit Landlord from obtaining or maintaining a certificate
of occupancy for the Building or any portion thereof, (c) unreasonably and
materially affect the safety of the employees and/or invitees of Landlord or of
any tenant in the Building (including Tenant), (d) create a significant health
hazard for the employees and/or invitees of Landlord or of any tenant in the
Building (including Tenant), (e) otherwise materially and adversely affect
Tenant’s use of or access to the Buildings or the Premises, or (f) impose
material obligations, liability, fines, or penalties upon

38

--------------------------------------------------------------------------------

 

Landlord or any other tenant of the Building, or would materially and adversely
affect the use of or access to the Building by Landlord or other tenants or
invitees of the Building.  The judgment of any court of competent jurisdiction
or the admission of Tenant in any judicial action, regardless of whether
Landlord is a party thereto, that Tenant has violated any of said governmental
measures, shall be conclusive of that fact as between Landlord and
Tenant.  Landlord shall comply with all Applicable Laws relating to the Base
Building and the Common Areas, provided that compliance with such Applicable
Laws is not the responsibility of Tenant under this Lease, and provided further
that Landlord’s failure to comply therewith would prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Premises, or would
unreasonably and materially affect the safety of Tenant’s employees or create a
significant health hazard for Tenant’s employees, or would otherwise materially
and adversely affect Tenant’s use of or access to the Premises.  Landlord shall
be permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent not prohibited by the terms of
Section 4.2.7 above.

25.LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
Tenant’s receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due
hereunder.  Notwithstanding the foregoing, Landlord shall not charge Tenant a
late charge for the first (1st) late payment in any twelve (12) month period
(but in no event with respect to any subsequent late payment in any twelve (12)
month period) during the Lease Term that Tenant fails to timely pay Rent or
another sum due under this Lease, provided that such late payment is made within
three (3) days following the expiration of the five (5) business day period set
forth in the first sentence of this Article 25.  The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.  In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid when due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus four (4) percentage points, and (ii)
the highest rate permitted by Applicable Law.

26.LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1Landlord’s Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue after notice in
excess of the time allowed under Section 19.1.2, above, unless a specific time
period is otherwise stated in this Lease, Landlord may, but shall not be
obligated to, make any such payment or perform any such act on Tenant’s part
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.

26.2Tenant’s Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor:  (i) sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended.  Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

39

--------------------------------------------------------------------------------

 

27.ENTRY BY LANDLORD

Provided, however, that any such entry by Landlord shall (i) remain subject to
Tenant’s reasonable security and privacy measures; and (ii) not unreasonably
interfere with Tenant’s use and occupancy of the Premises, or the conduct of its
business therein, then Landlord reserves the right at all reasonable times and
upon not less than one (1) day’s prior written (e-mail is acceptable) notice to
Tenant (except in the case of an emergency) to enter the Premises to (i) inspect
them; (ii) show the Premises to prospective purchasers, or to current or
prospective mortgagees, ground or underlying lessors or insurers or, during the
last nine (9) months of the Lease Term, to prospective tenants; (iii) post
notices of nonresponsibility (to the extent applicable pursuant to then
Applicable Law); or (iv) alter, improve or repair the Premises or the Building,
or for structural alterations, repairs or improvements to the Building or the
Building’s systems and equipment.  Provided that Landlord employs commercially
reasonable efforts to minimize interference with the conduct of Tenant’s
business in connection with entries into the Premises, Landlord may make any
such entries without the abatement of Rent, except as otherwise provided in this
Lease, and shall take such reasonable steps as required to accomplish the stated
purposes.  In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.

28.TENANT PARKING

Tenant shall have the right, without the payment of any parking charge or fee
(other than as a reimbursement of operating expenses to the extent allowed
pursuant to the terms of Article 4 of this Lease, above), commencing on the
Lease Commencement Date, to use the amount of unreserved parking spaces set
forth in Section 10 of the Summary, on a monthly basis throughout the Lease
Term, which parking spaces shall pertain to the on-site and/or off-site, as the
case may be, parking facility (or facilities) which serve the
Project.  Notwithstanding the foregoing, Tenant shall be responsible for the
full amount of any taxes imposed by any governmental authority in connection
with the renting of such parking spaces by Tenant or the use of the parking
facility by Tenant.  Tenant’s continued right to use the parking spaces is
conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking spaces are located (including any sticker or other
identification system established by Landlord and the prohibition of vehicle
repair and maintenance activities in the parking facilities), and shall
reasonably cooperate in seeing that Tenant’s employees and visitors also comply
with such rules and regulations.  Tenant’s use of the Project parking facility
shall be at Tenant’s sole risk and Tenant acknowledges and agrees that Landlord
shall have no liability whatsoever for damage to the vehicles of Tenant, its
employees and/or visitors, or for other personal injury or property damage or
theft relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities.  

29.MISCELLANEOUS PROVISIONS

29.1Terms; Captions.  The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the  Project, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

40

--------------------------------------------------------------------------------

 

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor.  At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

29.5Transfer of Landlord’s Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.

29.6Prohibition Against Recording.  In the event this Lease, a copy or any
notice or memorandum thereof shall be recorded by Tenant without Landlord’s
consent, then such recording shall constitute a default by Tenant under
Article 19 hereof entitling Landlord to immediately terminate this Lease.  At
the request of either Landlord or Tenant, the parties shall execute a memorandum
of lease in recordable form containing such information as is necessary to
constitute a notice of lease under North Carolina law.  All costs of preparation
and recording such notice shall be borne by the party requesting the
memorandum.  At the expiration or earlier termination of this Lease, Tenant
shall provide Landlord with an executed termination of the memorandum in
recordable form, which obligation shall survive such expiration or earlier
termination.

29.7Landlord’s Title.  Landlord’s title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

41

--------------------------------------------------------------------------------

 

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building (including rental income and insurance/condemnation
proceeds).  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease.  Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties, not Tenant (except with
respect to any holdover tenancy) shall be liable under any circumstances for
consequential or indirect damages, including without limitation injury or damage
to, or interference with, Tenant’s business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, governmental action or
inaction, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, except with respect to the obligations imposed with regard to Rent
and other charges to be paid by Tenant pursuant to this Lease (collectively, a
“Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure.

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

42

--------------------------------------------------------------------------------

 

29.18Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) delivered by a nationally recognized overnight
courier, or (D) delivered personally.  Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 11 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant.  Any Notice will be deemed given (i) upon receipt or
refusal, (ii) the date the overnight courier delivery is made, or (iii) the date
personal delivery is made.  As of the date of this Lease, any Notices to
Landlord must be sent, transmitted, or delivered, as the case may be, to the
following addresses:

DURHAM TW ALEXANDER, LLC
c/o Longfellow Real Estate Partners

260 Franklin Street, Suite 1920

Boston, MA 02110

Attention: Asset Management

And

 

David E. Wagner

K&L Gates LLP

4350 Lassiter at North Hills Avenue

Suite 300 (27609)

Post Office Box 17047

Raleigh, North Carolina 27619-7047

29.19Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.  

29.20Authority.  Landlord and Tenant each hereby represents and warrants that it
is a duly formed and existing entity qualified to do business in the State of
North Carolina and that said party has full right and authority to execute and
deliver this Lease and that each person signing on behalf of said party is
authorized to do so.

29.21Attorneys’ Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of North Carolina.  Landlord
and Tenant waive trial by jury in any action to which they are parties, and
further agree that any action arising out of this Lease (except an action for
possession by Landlord, which may be brought in whatever manner or place
provided by law) shall be brought in the Trial Court, Superior Court Department,
in the county where the Premises are located.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

43

--------------------------------------------------------------------------------

 

29.24Brokers.  Landlord and Tenant hereby warrant to each other that it has had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the “Brokers”), and that it knows of no
other real estate broker or agent which represented said party who is entitled
to a commission in connection with this Lease.  Landlord and Tenant each agree
to indemnify and defend each other against and hold the indemnified party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party.  The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26Project or Building Name, Address and Signage.  Landlord shall have the
right at any time to change the name and/or address of the Project or Building
and to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire.  Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Confidentiality.  Tenant acknowledges that the content of this Lease and
any related documents are confidential information.  Tenant shall keep such
confidential information confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s lawyers, accountants,
auditors, agents, lenders, and prospective purchasers/investors for reasonable
business purposes.

29.29Development of the Project.  

29.29.1Subdivision.  Landlord reserves the right to subdivide all or a portion
of the buildings and Common Areas.  Tenant agrees to execute and deliver, upon
demand by Landlord and in the form requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from a
subdivision and any all maps in connection therewith.  Notwithstanding anything
to the contrary set forth in this Lease, the separate ownership of any buildings
and/or Common Areas by an entity other than Landlord shall not affect the
calculation of Direct Expenses or Tenant’s payment of Tenant’s Share of Direct
Expenses.

29.29.2Construction of Property and Other Improvements.  Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.  Provided, however, that
Landlord shall use good faith efforts to provide Tenant with fourteen (14) days’
notice, which may be verbal, in advance of commencing any construction
activities that Landlord anticipates could disrupt Tenant’s use of the Premises,
including a reasonable description of the scope of work to be performed and the
anticipated duration of such activity.  At all times Landlord shall use
commercially reasonable efforts to minimize any disruption with the conduct of
Tenant’s business within the Premises.  Upon request from Tenant Landlord will
inform Tenant of the general construction schedule for any work adjacent to the
Premises or which adversely affects access to the Premises.

44

--------------------------------------------------------------------------------

 

29.30No Violation.  Landlord and Tenant each hereby warrant and represent that
neither its execution of nor performance under this Lease shall cause said party
to be in violation of any agreement, instrument, contract, law, rule or
regulation by which said party is bound, and said party shall protect, defend,
indemnify and hold the indemnified party harmless against any claims, demands,
losses, damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from the indemnifying party’s
breach of this warranty and representation.

29.31Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), use an experienced and qualified contractor
reasonably approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease.  Tenant shall pay all costs in
connection therewith.  Landlord reserves the right, upon notice to Tenant prior
to the expiration or earlier termination of this Lease, to require that Tenant,
at Tenant’s sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

29.32Transportation Management.  Tenant shall reasonably comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.  Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

29.33Guarantor.  Intentionally omitted.

29.34REIT.  Tenant acknowledges that the Company, an affiliate of Landlord,
elects to be taxed as a real estate investment trust (a “REIT”) under the
Code.  Tenant hereby agrees to modifications of this Lease required to retain or
clarify the Company’s status as a REIT, provided such modifications: (a) are
reasonable, (b) do not adversely affect in a material manner Tenant’s use of the
Premises as herein permitted, and (c) do not increase the Base Rent, Additional
Rent and other sums to be paid by Tenant or Tenant’s other obligations pursuant
to this Lease, or reduce any rights of Tenant under this Lease, then Landlord
may submit to Tenant an amendment to this Lease incorporating such required
modifications, and Tenant shall execute, acknowledge and deliver such amendment
to Landlord within ten (10) business days after Tenant’s receipt thereof.

29.35Additional Storage.  Landlord shall provide Tenant with access to and use
an exterior storage area as shown on Exhibit I (“Storage Area”).  Tenant shall
use the Storage Area in compliance with all Environmental Laws and in compliance
with Section 5.4 of this Lease.  Other tenants may utilize other portions of the
structure or area in which the Storage Area is located, provided that Tenant
shall always have access to no less than one-half of the capacity of the larger
structure (as shown on Exhibit I).  Tenant shall not exceed its share of any
storage allocation applicable to the Storage Area, as reasonably determined by
Landlord.  

45

--------------------------------------------------------------------------------

 

29.36Generator.  Subject to the provisions of this Section 29.36, Tenant shall
be entitled to install, operate and maintain a generator and any other equipment
related thereto, including, without limitation, a fuel system, wiring and shaft
space (“Generator”) next to the Building at Tenant’s sole cost and expense
(without paying any additional fee or rental to Landlord for the use
thereof).  Prior to the installation of the Generator, Tenant shall inspect the
proposed location to determine a suitable location for the Generator, and Tenant
shall submit written plans and specifications relative to the type, size and
proposed location (including any proposed screening) of the Generator to
Landlord for its review and written approval.  Tenant shall be solely
responsible for the cost of acquisition, installation, operation, and
maintenance of the Generator; and Tenant shall install, maintain and operate the
Generator in accordance with all federal, state, and local laws, statutes,
ordinances, rules and regulations, including without limitation, obtaining and
maintaining any and all permits, approvals and licenses required to install and
operate the Generator by any governmental authority having
jurisdiction.  Landlord and Tenant agree that, upon the expiration of earlier
termination of the Lease Term, Tenant shall not be required to remove the
Generator, any associated cabling, wiring and screening or other
improvements.  Tenant shall not be entitled to grant or assign to any third
party (other than a permitted assignee of Tenant’s rights under the Lease or a
permitted subtenant relative to the Premises (or a portion thereof)) the right
to use the Generator without Landlord’s prior written consent (which consent may
be granted or withheld in Landlord’s discretion).  Upon reasonable advance
notice to Tenant (and provided Landlord reasonably coordinates with Tenant and
provides an alternate source of backup generator capacity during said
transition), Landlord shall be entitled to cause the Generator to be moved to
another location near the Building, at Landlord’s cost and expense. Tenant shall
pay all personal property taxes on the Generator.  Tenant shall also pay any
increases in the real property taxes of the Building due to the installation of
the Generator within thirty (30) days of receipt of notice from Landlord which
includes proof of such increase in taxes.  Tenant’s indemnity obligations under
Section 5.4.1.5 of the Lease, relating to the use of Hazardous Materials, shall
apply to the use and operation of the Generator.  Finally, Tenant’s insurance
obligations under Section 10.3 of the Lease shall apply to the Generator.

46

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

DURHAM TW ALEXANDER, LLC,

 

PRECISION BIOSCIENCES, INC.,

 

 

 

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Jamison N. Peschel

 

By:

 

/s/ Matt Kane

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Jamison N. Peschel

 

 

 

Name:

 

Matt Kane

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

Authorized Signatory

 

 

 

Its:

 

CEO

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

Its:

 

 

 

 

 

47

--------------------------------------------------------------------------------

 

EXHIBIT A

BioPoint Innovation Labs

FIRST OFFER SPACE

[gcilxvfwaiqx000001.jpg]

 

 

48

--------------------------------------------------------------------------------

 

EXHIBIT B

NOTICE OF LEASE TERM DATES

To:

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:

Lease dated ____________, 20__ between ____________________, a
_____________________ (“Landlord”), and _______________________, a
_______________________ (“Tenant”) concerning Suite ______ on floor(s)
__________ of the office building located at [INSERT BUILDING ADDRESS].

Gentlemen:

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 

2.

Rent commenced to accrue on ____________, in the amount of ____________.

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.

Your rent checks should be made payable to __________ at ______________.

 

5.

The exact number of rentable/usable square feet within the Premises is _________
square feet.

 

6.

Tenant’s Share as adjusted based upon the exact number of usable square feet
within the Premises is ____________%.

 

“Landlord”:

 

a

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

Agreed to and Accepted as

of                , 20_.

 

“Tenant”:

 

a

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

49

--------------------------------------------------------------------------------

 

EXHIBIT C

PREMISES

[gcilxvfwaiqx000002.jpg]

 

 

 

50

--------------------------------------------------------------------------------

 

EXHIBIT D

tenant WORK LETTER

This Tenant Work Letter sets forth the terms and conditions relating to the
construction of the initial tenant improvements in the Premises.  This Tenant
Work Letter is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise during
the actual construction of the Premises.  All references in this Tenant Work
Letter to Articles or Sections of “this Lease” shall mean the relevant portion
of the Lease to which this Tenant Work Letter is attached as Exhibit D and of
which this Tenant Work Letter forms a part, and all references in this Tenant
Work Letter to Sections of “this Tenant Work Letter” shall mean the relevant
portion of this Tenant Work Letter.

1.LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

1.1Landlord Work.  Landlord shall, at Landlord’s sole cost and expense, complete
the work described on the attached Attachment 1 (collectively, the “Landlord
Work”).  The Landlord Work shall be performed in a first-class, workmanlike
manner.  

 

2.TENANT IMPROVEMENTS

2.1Tenant Improvements Allowance.  Tenant shall be entitled to a tenant
improvement allowance (the “Tenant Improvements Allowance”) in the maximum
aggregate amount of  $1,220,720.00 (in a total amount equivolent to $70.58 per
rentable square foot of the entire Premises initially leased hereunder)  and
adjusted based on the actual square footage) (the “Maximum Allowance Amount”)
for the hard costs and customary soft costs, as noted below, incurred by Tenant,
including, without limitation,  architectural and engineering fees, construction
contractor fees, Tenant’s project management fees, a 2% fee payable to Landlord
or its affiliates for oversight and administrative costs related to the Tenant
Improvements (“Landlord’s Project Oversight Fee”), permits, and such other costs
arising from or relating to the design and construction of Tenant’s improvements
which are to be permanently affixed to the Premises in accordance with this Work
Letter (the “Tenant Improvements”).  Landlord’s Project Oversight Fee shall be
equivolent to, but not exceed, a total of 2% of the Tenant Improvement Allowance
paid to Tenant. For the avoidance of any doubt, the purchase and installation of
data and telecommunications cabling shall not be included in the definition of
Tenant Improvements and there shall not be any Landlord’s Project Oversight Fee
payable with respect to costs and expenses related thereto. Tenant agrees to
keep the Landlord advised as to the progress of the work by providing copies of
the Contractor’s applications for payment.  In no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter in a total
amount which exceeds the Maximum Allowance Amount.  All Tenant Improvements for
which the Tenant Improvements Allowance has been used to pay shall be deemed
Landlord’s property under the terms of the Lease.

2.2Disbursement of the Tenant Improvements Allowance.  Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvements Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s reasonable disbursement process) for costs incurred by Tenant related
to the design and construction of the Tenant Improvements and for the following
items and costs (collectively, the “Tenant Improvements Allowance Items”):  (i)
payment of the fees of the “Architect” as that term is defined in Section 3.1 of
this Tenant Work Letter in connection with the preparation and review of the
“Construction Documents,” as that term is defined in Section 3.1 of this Tenant
Work Letter; (ii) payment of the Landlord’s Project Oversight Fee, (iii) the
cost of any changes to the Construction Documents or Tenant Improvements
required by all applicable building codes (the “Code”) enacted after approval of
the Construction Documents, (iv) costs payable to the Contractor and any
subcontractors, and (v) other costs incurred in connection with the Tenant
Improvements to the extent the same can be paid using the Tenant Improvements
Allowance pursuant to the specific provisions of this Tenant Work Letter.

51

--------------------------------------------------------------------------------

 

Once Landlord is required to disburse any portion of the Tenant Improvement
Allowance as noted herein, Landlord shall disburse the applicable portion of the
Tenant Improvements Allowance within thirty (30) calendar days of receiving from
Tenant a Payment Request (as hereinafter defined), an amount equal to the
portion of the actual costs and expenses Tenant has incurred and paid in
connection with the design and construction of the Tenant Improvements to date,
over the amount Tenant is required to pay as noted in Section 4.3.1, which are
to be paid for from the Tenant Improvement Allowance provided the following
conditions have been satisfied:

(1)Tenant has delivered to Landlord a payment request (“Payment Request”) in a
form reasonably satisfactory to Landlord specifying the work which has been
completed; and

(2)Tenant’s general contractor and/or architect shall have submitted an
application for payment and sworn statement substantially in the form of AIA
Document G702 and AIA Document G703; and

(3)Tenant has submitted to Landlord lien waivers or partial lien waivers from
all contractors, first tier subcontractors, artchitects, and first tier
materialmen who performed such work to cover the work included under the Payment
Request and all prior work Tenant was required to pay for before utilizing the
Tenant Improvements Allowance.

Notwithstanding anything herein to the contrary, the Tenant Improvements
Allowance must be requested by Tenant, if at all, in accordance with this
paragraph on or before the date that is one year following the Rent Commencement
Date, and any portion not requested by such date may no longer be utilized by
Tenant and shall be deemed forfeited to Landlord.

3.CONSTRUCTION DOCUMENTS

3.1Selection of Architect/Construction Documents.  Landlord consents to Tenant
retaining Integrated Design, PA  (the “Architect”) to prepare the “Construction
Documents,” as that term is defined in this Section 3.1 for the Tenant
Improvements, together with the consulting engineers selected by the Architect
and reasonably approved by Landlord.  Tenant is not obligated to retain
Integrated Design, PA and may retain another Architect or Architects from time
to time, provided, however, that any such other Architects shall be subject to
Landlord’s reasonable approval.  The plans and drawings to be prepared by
Architect hereunder shall be known collectively as the “Construction
Documents.”  All Construction Documents shall reasonably comply with the drawing
format and specifications as reasonably determined by Landlord, and shall be
subject to Landlord’s and Tenant’s approval.  Landlord may hire an architectural
firm to conduct a peer review, and the fees associated with this peer review
shall be paid from the Landlord’s Project Oversight Fee and shall not result in
an additional charge to Tenant.

Landlord has no obligation to approve any Tenant Change or any Tenant
Improvements not shown on the plans previously approved by Landlord and Tenant
or reasonably inferable therefrom if, in Landlord’s reasonable judgment, such
Tenant Improvements (i) would materially increase the cost of performing any
other work in the Building, not including the Tenant Improvements, unless in
each case Tenant agrees to pay such costs based on Landlord’s Change Estimate
Notice (as defined below), (ii) are incompatible with the design, quality,
equipment or systems of the Building or otherwise require a change to the
existing Building systems or structure, each in a manner that would not
otherwise be required in connection with the improvements contemplated by the
Fit Plan (as defined below), (iii) is not consistent with the existing quality
and nature of the Building, or (iv) otherwise do not comply with the provisions
of the Lease.

3.2Final Space Plan.  Landlord and Tenant have reviewed and approved the
preliminary space plan prepared by the Architect attached as Attachment 3 hereto
(the “Fit Plan”).  Tenant shall use commercially reasonable efforts to cause the
Architect to prepare a space plan for the Premises which space plan shall be
reasonably consistent with the Fit Plan and shall include a layout and
designation of all labs, offices, rooms and other partitioning, their intended
use, and equipment to be contained therein, and shall deliver the space plan to
Landlord and Tenant for their approval. Landlord and Tenant shall review and
provide any changes to the space plan within five Business Days of receipt
thereof.  Once Landlord and Tenant approve the final space plan, the space plan
shall be considered final (the “Final Space Plan”).  

52

--------------------------------------------------------------------------------

 

3.3Construction Documents.  Tenant shall cause  the Architect to complete final
Construction Documents consistent with the Final Space Plan and shall submit the
same to Landlord and Tenant for their approval.  Landlord and Tenant shall
review and provide any changes to the construction documents within five (5)
Business Days of receipt thereof, and the Tenant shall use reasonable efforts to
cause the Architect to prepare and circulate modified documents within ten (10)
Business Days of its receipt of any requested changes from Tenant or Landlord.
Such process of submittal and response within the time frame specified in the
preceding sentence shall continue until each of Landlord and Tenant gives
written approval to such documents, and the Construction Documents shall be
considered final once approved by the Landlord and the Tenant. In no event may
either Tenant or Landlord require any changes that are inconsistent with the
Final Space Plan.  The Construction Documents shall comply with Applicable Laws
existing on the date of this Tenant Work Letter and which may be enacted prior
to approval of completed Construction Documents. Subject to the provisions of
Sections 3.1 and 5.4 of this Work Letter, Tenant may, from time to time, by
written request to Landlord on a form reasonably specified by Landlord (“Tenant
Change”), request a change in the Tenant Improvements shown on the Construction
Documents, which Landlord approval shall not be unreasonably withheld or
conditioned, and shall be granted or denied within five (5) business days after
delivery of such Tenant Change to Landlord.  

3.4Permits.  The Construction Documents as approved (or deemed approved)
pursuant to Section 3.3 shall be the “Approved Working Drawings”.  Following
approval or deemed approval of the Cost Proposal, as described below, Tenant
shall promptly thereafter submit or cause to be submitted, the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the applicable Tenant
Improvements (the “Permits”).  

3.5Time Deadlines.  Intentionally omitted.  

4.CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1Contractor.  A contractor designated by Tenant and reasonably approved by
Landlord (“Contractor”) shall construct the Tenant Improvements.  

4.2Cost Proposal.  After the Approved Working Drawings are approved by Landlord
and Tenant, Tenant shall provide Landlord with a cost proposal (or cost
proposals) in accordance with the Approved Working Drawings for Landlord’s
approval, which approval shall not be unreasonably withheld, which cost
proposal(s) shall include, as nearly as possible, the cost of all Tenant
Improvements Allowance Items to be incurred by Tenant in connection with the
design and construction of the Tenant Improvements (the “Cost
Proposal”).  Tenant will consult with Landlord prior to approving the
contractors to whom it will be bid and Landlord may review bid packages at
Landlord’s written request.  The date on which Landlord approves the Cost
Proposal shall be known hereafter as the “Cost Proposal Delivery Date”.  

4.3Construction of Tenant Improvements by Contractor.

4.3.1Payment of Tenant Improvements Allowance.  Tenant shall be responsible to
fund the entire cost of the Tenant Improvements less the amount of the Tenant
Improvements Allowance prior to Landlord being required to fund any portion of
the Tenant Improvements Allowance.  Once Tenant has funded the required portion
of the Tenant Improvements, as verified with paid invoices, then Tenant may
submit a Payment Request to Landlord seeking disbursement of the Tenant
Improvements Allowance to fund Tenant Improvements costs incurred by Tenant up
to but not to exceed the full value of the Tenant Improvements
Allowance.  Unless otherwise agreed by the parties, all Tenant Improvements paid
for by the Tenant Improvements Allowance shall be deemed Landlord’s property
under the terms of the Lease.  Tenant hereby acknowledges and agrees that Tenant
shall be responsible for all costs associated with the Tenant Improvements to
the extent the same exceed the Tenant Improvements Allowance.

4.3.2Tenant’s Retention of Contractor. Tenant shall independently retain
Contractor to construct the Tenant Improvements in accordance with the
applicable Approved Working Drawings and the applicable Cost Proposal.  Landlord
shall be entitled to review the Tenant’s construction contract with the
Contractor upon Landlord’s written request. Tenant shall be responsible to
ensure the Contractor performs the construction work in a good and workmanlike
manner and shall endeavor to oversee the Contractor’s performance of its work to
protect Landlord from construction defects.

53

--------------------------------------------------------------------------------

 

5.COMPLETION OF THE TENANT IMPROVEMENTS;
LEASE COMMENCEMENT DATE

5.1Substantial Completion.  Tenant shall give Landlord at least twenty (20) days
prior written notice of the date that Tenant reasonably anticipates that the
Tenant Improvements will be Substantially Complete (as defined below).  For
purposes of this Lease, “Substantial Completion” shall occur upon the completion
of the last of the following to occur: (i) the completion of construction of the
Tenant Improvements substantially pursuant to the Approved Working Drawings for
such Tenant Improvements (each as reasonably determined by the Architect and
Tenant), with the exception of any punch list items which do not impair Tenant’s
ability to occupy the Premises for their contemplated use, (ii) the acquisition
of a certificate of occupancy or its legal equivalent allowing occupancy of the
Premises (a “Sign Off”), and (iii) delivery of a certificate of substantial
completion from the Architect confirming the matters set forth in the foregoing
clause (i).  In the event that the Sign Off is not a final certificate of
occupancy, Tenant shall diligently prosecute the work necessary to achieve a
full certificate of occupancy and use commercially reasonable efforts to obtain
such full certificate of occupancy as soon as reasonably practicable following
Substantial Completion.

 

5.2Intentionally omitted.

5.3Walk-through and Punchlist.  After the Tenant Improvements are Substantially
Completed and prior to Tenant’s move-in into the Premises, following two (2)
days’ advance written notice from Tenant to Landlord, Tenant shall cause the
Contractor to inspect the Premises with a representative of Landlord and
complete a punch list of unfinished items of the Tenant Improvements.  After
Landlord and Tenant have mutually agreed upon the punch list, authorized
representatives for Landlord and Tenant shall execute said punch list.  The
items listed on such punch list shall be completed by the Contractor within
thirty (30) days after the approval of such punch list or as soon thereafter as
reasonably practicable, provided that in the event a punch list item reasonably
requires longer than thirty (30) days to complete, then Tenant shall cause
Contractor to commence the completion of such particular item within thirty (30)
days and diligently pursue the same to completion.  The terms of this Section
5.3 will not affect the occurrence of the Substantial Completion of the Premises
or the occurrence of the Rent Commencement Date.

5.4Intentionally omitted.

5.5Delay Not Caused by Parties.  Neither the Landlord nor Tenant shall be
considered to be in default of the provisions of this Tenant Work Letter for
delays in performance due to Force Majeure.

5.6Intentionally omitted.

5.7Intentionally omitted.  

6.MISCELLANEOUS

6.1Tenant’s Entry Into the Premises.  As a condition to Tenant’s entry into the
Premises, Tenant shall comply with and perform, and shall cause its employees,
agents, contractors, subcontractors, material suppliers and laborers to comply
with and perform, all of Tenant’s insurance and indemnity obligations and other
obligations governing the conduct of Tenant at the Property under this Lease.  

Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or invasive inspections in the Premises shall be reasonably
subject to all of the terms, conditions and requirements contained in the Lease
(including without limitation the provisions of Article 10) and, prior to such
entry, Tenant shall provide Landlord with evidence of the insurance coverages
required pursuant to Article 10.  Tenant and any Tenant contractor performing
any work or invasive inspections in the Premises shall use reasonable efforts
not to interfere in any way with construction of, and shall not damage the
Landlord Work or the common areas or other parts of the Building.  

54

--------------------------------------------------------------------------------

 

6.2Tenant’s Representative.  Tenant has designated Sinu Bhandaru and Sam Stubbs
as its sole representatives with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Landlord, shall have full authority
and responsibility to act on behalf of the Tenant as required in this Tenant
Work Letter.

6.3Landlord’s Representative.  Landlord has designated J. Randal Long as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.4Intentionally omitted.  

6.5General.  This Work Letter shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the original
Lease Term, whether by any options under the Lease or otherwise, unless and to
the extent expressly provided in the Lease or any amendment or supplement to the
Lease that such additional space is to be delivered to Tenant in the same
condition the initial Premises is to be delivered.

 

6.6Insurance.  In addition to the requirements of Article 8.5 and Article 10 of
this Lease, prior to the commencement of the Tenant Improvements, Tenant shall
provide Landlord with evidence that Tenant carries Builder’s All Risk insurance
in an amount reasonably approved by Landlord covering the construction of such
Tenant Improvements, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such Tenant Improvements
shall be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof. In addition, Tenant’s contractors, subcontractors, and
architects shall be required to carry Commercial General Liability Insurance in
an amount approved by Landlord and otherwise in accordance with the requirements
of Article 10 of this Lease and such general liability insurance shall name the
Landlord Parties as additional insureds. In addition, Tenant’s contractors and
subcontractors shall be required to carry workers compensation insurance with a
waiver of subrogation in favor of Landlord Parties.

 

55

--------------------------------------------------------------------------------

 

ATTACHMENT 1

 

LANDLORD’S WORK

 

-Add one (1) 7’ x 22’ window to the Building which is similar to existing
windows.

-Add one (1) 6’ x 8’ insulated electronically controlled roll-up door exiting
onto the loading dock.

 

 

56

--------------------------------------------------------------------------------

 

ATTACHMENT 2

 

Intentionally omitted

 

 

57

--------------------------------------------------------------------------------

 

ATTACHMENT 3

 

PRELIMINARY PLANS

 

[to be attached]

 

 

58

--------------------------------------------------------------------------------

 

EXHIBIT E

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.  In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.  If Tenant shall affix additional locks on doors then Tenant shall
furnish Landlord with copies of keys or pass cards or similar devices for said
locks.  Tenant shall bear the cost of any lock changes or repairs required by
Tenant.  Two initial keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.  Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building.  Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building.  Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register.  Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building.  Landlord will furnish passes to persons for
whom Tenant requests same in writing.  Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons.  The Landlord and his agents shall in no case be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person.  In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

4.Except for shipments by Tenant of its product or receipt by Tenant of goods in
the ordinary course of the operation of its business, no furniture, freight or
equipment of any kind shall be brought into the Building without prior notice to
Landlord.  All moving activity into or out of the Building shall be scheduled
with Landlord and done only at such time and in such manner as Landlord
reasonably designates.  Landlord shall have the right to prescribe the weight,
size and position of all safes and other heavy property brought into the
Building and also the times and manner of moving the same in and out of the
Building.  Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight.   Landlord will not be responsible for loss of or damage
to any such safe or property in any case.  Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.

5.Intentionally omitted.

6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

59

--------------------------------------------------------------------------------

 

7.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord.  Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9. Discharge of industrial sewage to the Building plumbing system shall only be
permitted if Tenant, at its sole expense, shall have obtained all necessary
permits and licenses therefor, including without limitation permits from state
and local authorities having jurisdiction thereof.

10.Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord’s prior written consent;
provided, however, that Landlord’s prior written consent shall not be required
for the hanging of normal and customary office artwork and personal
items.  Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not included on an approved
list that Landlord shall provide to Tenant upon request. Landlord reserves the
right to have Landlord’s structural engineer review Tenant’s floor loads on the
Building at Landlord’s expense, unless such study reveals that Tenant has
exceeded the floor loads, in which case Tenant shall pay the cost of such
survey.  

11.Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

12.Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

13.Tenant shall not without the prior written consent of Landlord (not to be
unreasonably withheld, conditioned, or delayed) use any method of heating or air
conditioning other than that supplied by Landlord (other than as part of the
Tenant Improvements).

14.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way.  Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

15.Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

16.No cooking shall be done or permitted on the Premises, nor shall the Premises
be used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

60

--------------------------------------------------------------------------------

 

17.The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary.  Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord.  Tenant shall not engage or pay any employees on
the Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

18.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

19.Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

20.Tenant shall not waste electricity, water or air conditioning and agrees to
reasonably cooperate with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

21.Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal.  All trash, garbage and refuse disposal shall be made
only through entry-ways provided for such purposes at such times as Landlord
shall designate.

22.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

23.Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord (not to be unreasonably withheld,
conditioned, or delayed), and while in the Building and outside of the Premises,
shall be subject to and under the control and direction of the Building manager
(but not as an agent or servant of such manager or of Landlord), and Tenant
shall be responsible for all acts of such persons.

24.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord (not to be unreasonably
withheld, conditioned, or delayed), and no curtains, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises other than Landlord standard drapes.  All electrical ceiling
fixtures hung in the Premises or spaces along the perimeter of the Building must
be fluorescent and/or of a quality, type, design and a warm white bulb color
approved in advance in writing by Landlord.  Neither the interior nor exterior
of any windows shall be coated or otherwise sunscreened without the prior
written consent of Landlord.  Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings which are attached to the
windows in the Premises, if any, which have a view of any interior portion of
the Building or Building Common Areas.

25.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

26.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

61

--------------------------------------------------------------------------------

 

27.No smoking is permitted in the Building or on the Project.

28.Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof.  Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

29.All non-standard office equipment of any electrical or mechanical nature
shall be placed by Tenant in the Premises in settings approved by Landlord, to
absorb or prevent any vibration, noise and annoyance.

30.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.

31.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

32.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project.  Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

 

 

62

--------------------------------------------------------------------------------

 

EXHIBIT F

[Property Center Name]

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of ___________, 201_ by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the office building located at [INSERT BUILDING ADDRESS], certifies as follows:

1.Attached hereto as Exhibit F is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit F
represent the entire agreement between the parties as to the Premises.

2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.

3.Base Rent became payable on ____________.

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit F.

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6.Intentionally Omitted.

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and, to Tenant’s actual
knowledge, Landlord is not in default thereunder.  In addition, the undersigned
has not delivered any notice to Landlord regarding a default by Landlord
thereunder.  

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.  

10.As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11.If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in North
Carolina and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

63

--------------------------------------------------------------------------------

 

13.To Tenant’s actual knowledge, Tenant is in full compliance with all federal,
state and local laws, ordinances, rules and regulations affecting its use of the
Premises, including, but not limited to, those laws, ordinances, rules or
regulations relating to hazardous or toxic materials.  Tenant has never
permitted or suffered, nor does Tenant have any knowledge of, the generation,
manufacture, treatment, use, storage, disposal or discharge of any hazardous,
toxic or dangerous waste, substance or material in, on, under or about the
Project or the Premises or any adjacent premises or property in violation of any
federal, state or local law, ordinance, rule or regulation.

14.To the undersigned’s knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.  All work (if any) in the common areas required by
the Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 201__.

 

“Tenant”:

 

a

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

64

--------------------------------------------------------------------------------

 

EXHIBIT G

[Property Center Name]

ENVIRONMENTAL QUESTIONNAIRE

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:

 

 

Property Address:

 

 

Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.

1.0PROCESS INFORMATION

Describe planned use, and include brief description of manufacturing processes
employed.

 

 

 

 

 

2.0HAZARDOUS MATERIALS

Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.

 

2.1

Are any of the following materials handled on the Property?

Yes ☐ No ☐

 

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

☐ Explosives

☐ Fuels

☐ Oils

☐ Solvents

☐ Oxidizers

☐ Organics/Inorganics

☐ Acids

☐ Bases

☐ Pesticides

☐ Gases

☐ PCBs

☐ Radioactive Materials

☐ Other (please specify)

 

 

2-2.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below.  If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material

Physical State (Solid, Liquid, or Gas)

Usage

Container Size

Number of Containers

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

--------------------------------------------------------------------------------

 

2-3.

Describe the planned storage area location(s) for these materials.  Please
include site maps and drawings as appropriate.

 

 

 

 

 

3.0HAZARDOUS WASTES

 

Are hazardous wastes generated?

 

Yes ☐ No ☐

 

If yes, continue with the next question.  If not, skip this section and go to
section 4.0.

3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

☐ Hazardous wastes

☐ Industrial Wastewater

☐ Waste oils

☐ PCBs

☐ Air emissions

☐ Sludges

☐ Regulated Wastes

☐ Other (please specify)

3-2.

List and quantify the materials identified in Question 3‑1 of this section.

 

WASTE

GENERATED

RCRA listed

Waste?

SOURCE

APPROXIMATE

MONTHLY QUANTITY

WASTE

CHARACTERIZATION

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-3.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable).  Attach separate pages as
necessary.

 

Transporter/Disposal Facility Name

Facility Location

Transporter (T) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3‑4.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes

 

into the environment?

Yes ☐ No ☐

 

3-5.

If so, please describe.

 

 

 

 

 

66

--------------------------------------------------------------------------------

 

4.0USTS/ASTS

 

4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required

 

for planned operations (new tenants)?

Yes ☐ No ☐

 

If not, continue with section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.

 

Capacity

Contents

Year

Installed

Type (Steel,

Fiberglass, etc)

Associated Leak Detection / Spill

Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Note:

The following are examples of leak detection / spill prevention measures:

Integrity testing

Inventory reconciliation

Leak detection system

Overfill spill protection

Secondary containment

Cathodic protection

4-2.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

 

4‑3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?

Yes ☐ No ☐

 

If so, please attach a copy of the required permits.

 

 

4-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 

 

 

 

4‑5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the

 

Property?

Yes ☐ No ☐

 

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

4‑6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or

 

wastes?

Yes ☐ No ☐

 

For new tenants, are installations of this type required for the planned
operations?

 

Yes ☐ No ☐

 

If yes to either question, please describe.

 

 

 

 

 

67

--------------------------------------------------------------------------------

 

5.0ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these
materials.  Any activity that involves the disturbance or removal of these
materials must be done by an appropriately trained individual/contractor.

6.0REGULATORY

 

6‑1.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or

 

equivalent permit?

Yes ☐ No ☐

 

If so, please attach a copy of this permit.

 

 

6‑2.

Has a Hazardous Materials Business Plan been developed for the site?

Yes ☐ No ☐

 

If so, please attach a copy.

 

 

CERTIFICATION

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

Telephone:

 

 

 

 

 

68

--------------------------------------------------------------------------------

 

EXHIBIT H  

RESPONSIBILITY MATRIX

[gcilxvfwaiqx000003.jpg] 

 

 

69

--------------------------------------------------------------------------------

 

EXHIBIT I

STORAGE AREA

[gcilxvfwaiqx000004.jpg]

 

70



--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 23 day of December 2019 (the “Effective Date”), by and between DURHAM TW
ALEXANDER, LLC, a Delaware limited liability company (“Landlord”), and PRECISION
BIOSCIENCES, INC., a Delaware corporation (formerly a North Carolina
corporation) (“Tenant”).

STATEMENT OF PURPOSE

WHEREAS, Landlord and Tenant entered into that certain Lease dated October 2,
2018 (the “Existing Lease”), for certain premises containing approximately
17,296 rentable square feet on the first (1st) floor (the “Existing Premises”)
located in the building known as Biopoint Innovation Labs located at 20 TW
Alexander Drive, Research Triangle Park, North Carolina 27709 (the “Building”),
as more particularly described in the Lease.

WHEREAS, Landlord and Tenant desire to amend the terms of the Existing Lease:
(i) to expand the Existing Premises, (ii) to extend the Lease Term, and (iii) to
modify certain other terms of the Lease.  For purposes hereof, the Existing
Lease as amended by this Amendment is referred to as the “Lease.”  All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Existing Lease.

NOW, THEREFORE, in consideration of the statement of purpose, the mutual
covenants contained herein and other valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1.Recitals.  The recitals shall form a part of this Amendment.

2.Expansion of the Premises.  

(a)Tenant desires to expand the Existing Premises to include an additional
approximately 16,339 rentable square feet commonly known as Suite 140 located in
the first (1st) floor of the Building, all as further shown on Exhibit A
attached hereto and incorporated herein by reference (the “Expansion
Premises”).  For avoidance of ambiguity, Section 1.2 of the Existing Lease shall
also apply to the measurement of the Expansion Premises.  Effective as of the
Expansion Premises Rent Commencement Date (as defined in Section 2(b) below),
the Existing Premises shall be expanded by adding the Expansion Premises and the
term “Premises” under the Lease shall be redefined to be that area shown on
Exhibit A as the Existing Premises plus the Expansion Premises, totaling
approximately 33,635 rentable square feet of space (the “Revised Premises”).

(b)The Expansion Premises shall be added to the Lease on the “Expansion Premises
Rent Commencement Date” which shall be defined as the earlier of: (i) delivery
of the certificate of occupancy for the Expansion Premises; or (ii) July 1,
2020.  Notwithstanding the foregoing, Landlord shall allow limited beneficial
occupancy of up to ten (10) Tenant employees in that area of the Expansion
Premises as shown on Exhibit D (“Limited Occupancy Space”).  Tenant shall ensure
that such limited beneficial occupancy falls under an existing certificate of
occupancy and complies with any and all occupancy laws and applicable
regulations.

3.First Extension Term.  

(a)The Lease Term for the Existing Premises is hereby extended for a period
commencing on the Expansion Premises Rent Commencement Date and expiring on
August 31, 2027 (the “First Extension Term Expiration Date”), which comprises a
period of approximately eighty-six (86) months (the “Existing Premises Extension
Term”).

(b)The Lease Term with respect to the Expansion Premises shall commence on the
Expansion Premises Rent Commencement Date and shall expire on the First
Extension Term Expiration Date (the “Expansion Premises Term” and together with
the Existing Premises Extension Term, collectively, the “First Extension Term”).

(c)Landlord and Tenant hereby acknowledge that Tenant’s option to extend the
Lease Term as set forth in Section 2.2 of the Lease remains in full force and
effect and is not modified by this Amendment.  

71



--------------------------------------------------------------------------------

 

4.Base Rent.  

(a)As of the Effective Date Tenant shall pay Base Rent for the Existing Premises
in accordance with the following rent schedule. (The schedule below is the same
as the Base Rent schedule listed in the Existing Lease with an extended period
added to cover the full First Extension Term):

Time Period

Annual Base Rent

Monthly Installment
of Base Rent

Annual Base Rent
per Rentable Square Foot

07/01/2019 - 06/30/2020

$449,696.04

$37,474.67

$26.00

07/01/2020 - 06/30/2021

$463,186.92

$38,598.91

$26.78

07/01/2021 - 06/30/2022

$477,023.64

$39,751.97

$27.58

07/01/2022 - 06/30/2023

$491,379.36

$40,948.28

$28.41

07/01/2023 - 06/30/2024

$506,080.92

$42,173.41

$29.26

07/01/2024 - 06/30/2025

$521,301.48

$43,441.79

$30.14

07/01/2025 - 06/30/2026

$537,040.80

$44,753.40

$31.05

07/01/2026 - 06/30/2027

$553,126.08

$46,093.84

$31.98

07/01/2027 - 08/31/2027

$569,730.24

$47,477.52

$32.94

(b)Notwithstanding anything contained in the Lease to the contrary, commencing
on the Expansion Premises Rent Commencement Date and continuing through the
First Extension Term Expiration Date, Tenant shall, at the time and in the
manner provided in the Lease, pay to Landlord as Base Rent for the Expansion
Premises, the amounts set forth in the following rent schedule, plus any
applicable tax thereon:

Time Period*

Annual Base Rent

Monthly Installment
of Base Rent

Annual Base Rent
per Rentable Square Foot

07/01/2020 - 06/30/2021**

$457,491.96

$38,124.33

$28.00

07/01/2021 - 06/30/2022

$471,216.72

$39,268.06

$28.84

07/01/2022 - 06/30/2023

$485,431.68

$40,452.64

$29.71

07/01/2023 - 06/30/2024

$499,973.40

$41,664.45

$30.60

07/01/2024 - 06/30/2025

$514,841.88

$42,903.49

$31.51

07/01/2025 - 06/30/2026

$530,364.00

$44,197.00

$32.46

07/01/2026 - 06/30/2027

$546,212.76

$45,517.73

$33.43

07/01/2027 - 08/31/2027

$562,715.16

$46,892.93

$34.44

 

*Note:  Notwithstanding the above table, the dates of the time periods set forth
therein will be adjusted based on the actual Expansion Premises Rent
Commencement Date if such date occurs on a date earlier than July 1, 2020, but
the final date shall remain the same.

 

72



--------------------------------------------------------------------------------

 

**Note:  Provided Tenant is not in monetary default of the terms of this Lease,
after expiration of any applicable notice and cure period, Tenant shall have no
obligation to pay any Base Rent attributable to: (i) the first two (2) months of
for the Expansion Premises, and only the Expansion Premises, following the
Expansion Premises Rent Commencement Date (the “Expansion Premises Abatement
Period”).  Tenant shall be obligated to pay all of Tenant’s Share of Direct
Expenses attributable to the Expansion Premises during the Expansion Premises
Abatement Period.

5.Additional Rent.  

(a)Tenant shall continue to pay Tenant’s Share of Direct Expenses for the
Existing Premises in accordance with the Lease until the Expansion Premises Rent
Commencement Date.  

(b)Commencing on the Expansion Premises Rent Commencement Date and continuing
until the First Extension Term Expiration Date, as may be extended, Tenant shall
pay Tenant’s Share of Direct Expenses for the Revised Premises, as more
particularly described in Article 4 of the Lease with an updated Tenant’s
Share.  The term “Tenant’s Share” under the Lease shall be redefined to be
22.58% as of the Expansion Premises Rent Commencement Date.  

6.Delivery of Expansion Premises.  Tenant shall accept the Expansion Premises
and all components thereof including, but not limited to, electrical and
mechanical in its presently existing “as-is”, “where-is”, with all faults
condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Expansion
Premises except as otherwise expressly set forth in the Tenant Work Letter
attached hereto as Exhibit C attached hereto and incorporated herein by
reference.  The acceptance of the Expansion Premises in “as-is” condition shall
in no way limit Landlord’s repair obligations set forth in the Lease.    

7.Security Deposit.  Prior to the Effective Date, Tenant shall provide an
additional One Hundred Fifty-Two Thousand Four Hundred Ninety-Seven and 32/100
Dollars ($152,497.32) (which is four (4) months Base Rent for the Expansion
Premises at a rate of $38,124.33 per month) to be added to the Security Deposit
under the Lease, which shall mean the total Security Deposit amount required
under the Lease shall be Three Hundred Two Thousand Three Hundred Ninety-Six and
00/100 Dollars ($302,396.00) (the “Revised Premises Security Deposit”).  For the
avoidance of doubt, the Revised Premises Security Deposit shall be held pursuant
to Article 21 of the Lease and this Section 7 shall control future reductions of
the Revised Premises Security Deposit.  So long as Tenant has not been in
default beyond any applicable notice and cure period at any time during the Term
of the Lease, then at the end of the third (3rd) Lease Year, the Revised
Premises Security Deposit shall be reduced to Two Hundred Twenty-Six Thousand
Seven Hundred Ninety-Seven and 00/100 Dollars ($226,797.00).  So long as Tenant
has not been in default beyond any applicable notice and cure period at any time
during the Term of the Lease, then at the end of the fifth (5th) Lease Year, the
Revised Premises Security Deposit shall be reduced to One Hundred Fifty-One
Thousand One Hundred Ninety-Eight and 00/100 Dollars ($151,198.00) for the
remainder of the Lease Term, as extended.

8.Additional Right of First Offer.  

(a)The right of first offer provided in Section 1.3 of the Existing Lease for
Tenant shall continue to apply as stated therein.  

(b)Beginning on the Effective Date, Landlord hereby grants to the Original
Tenant, a one-time right of first offer with respect to Suite 100 containing
29,191 rentable square feet located in the Building as set forth in Exhibit B
attached hereto, (the “Suite 100 First Offer Space”).  Notwithstanding the
foregoing, such first offer right of Tenant shall commence only following the
expiration or earlier termination of the initial lease (including renewals) of
the Suite 100 First Offer Space, and such right of first offer shall be
subordinate to all rights of which are set forth in leases of space in the
Project as of the date hereof, including any renewal, extension or expansion
rights set forth in such leases, regardless of whether such renewal, extension
or expansion rights are executed strictly in accordance with their terms, or
pursuant to a lease amendment or a new lease (collectively, the “Superior Right
Holders”) with respect to such Suite 100 First Offer Space.  Tenant’s right of
first offer shall not be applicable during any Option Term.  Tenant’s right of
first offer shall be on the terms and conditions set forth in this Section 8.

73



--------------------------------------------------------------------------------

 

(c)Procedure for Offer.  Landlord shall notify Tenant (the “Suite 100 First
Offer Notice”) when the Suite 100 First Offer Space, any portion thereof, or
such larger space that includes the Suite 100 First Offer Space becomes
available for lease to third parties, provided that no Superior Right Holder
wishes to lease such space.  Pursuant to such Suite 100 First Offer Notice,
Landlord shall offer to lease to Tenant the then available Suite 100 First Offer
Space and any additional space noted within the Suite 100 First Offer
Notice.  The Suite 100 First Offer Notice shall describe the space so offered to
Tenant (which the parties acknowledge may include a portion of the Suite 100
First Offer Space, only the Suite 100 First Offer Space, or the Suite 100 First
Offer Space plus additional contiguous space the Landlord is offering for lease)
and shall set forth the “Suite 100 First Offer Rent,” as that term is defined in
Section 8(e) below, and the other economic terms upon which Landlord is willing
to lease such space to Tenant.

(d)Procedure for Acceptance.  If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the Suite 100 First Offer
Notice, then within ten (10) business days of delivery of the Suite 100 First
Offer Notice to Tenant, Tenant shall deliver notice to Landlord of Tenant’s
election to exercise its right of first offer with respect to the entire space
described in the Suite 100 First Offer Notice on the terms contained in such
notice.  If Tenant does not so notify Landlord within the ten (10) business day
period, then Landlord shall be free to lease the space described in the Suite
100 First Offer Notice to anyone to whom Landlord desires on any terms Landlord
desires.  Notwithstanding anything to the contrary contained herein, Tenant must
elect to exercise its right of first offer, if at all, with respect to all of
the space offered by Landlord to Tenant at any particular time, and Tenant may
not elect to lease only a portion thereof.  

(e)Suite 100 First Offer Space Rent.  The “Rent” payable by Tenant for the Suite
100 First Offer Space (the “Suite 100 First Offer Rent”) shall be equal to the
Fair Rental Value (as defined in Section 2.2.2 of the Lease) as of the “Suite
100 First Offer Commencement Date,” as that term is defined in Section 8(g),
below.

(f)Construction In Suite 100 First Offer Space.  Tenant shall take the Suite 100
First Offer Space in its “as is” condition (subject to Landlord’s repair
obligations in the Lease), subject to any improvement allowance granted as a
component of the Fair Rental Value, and the construction of improvements in the
Suite 100 First Offer Space shall comply with the terms of the Lease for
Alterations.

(g)Amendment to Lease.  If Tenant timely exercises Tenant’s right to lease the
Suite 100 First Offer Space as set forth herein, Landlord and Tenant shall
promptly thereafter execute an amendment to this Lease for such Suite 100 First
Offer Space upon the terms and conditions as set forth in the Suite 100 First
Offer Notice and this Section 8.  Tenant shall commence payment of Rent for the
Suite 100 First Offer Space, and the term of the Suite 100 First Offer Space
shall commence upon the date of delivery of the Suite 100 First Offer Space to
Tenant (the “Suite 100 First Offer Commencement Date”) and terminate on the date
set forth in the Suite 100 First Offer Notice.    

(h)Termination of Suite 100 Right of First Offer.  The rights contained in this
Section 8 shall be personal to the Original Tenant and its Permitted Assignees,
and may only be exercised by the Original Tenant or a Permitted Assignee (and
not any other assignee, sublessee or other transferee of the Original Tenant’s
interest in this Lease) if the Original Tenant occupies the majority of the
Revised Premises.  The right of first offer granted herein shall terminate as to
particular Suite 100 First Offer Space upon the failure by Tenant to exercise
its right of first offer with respect to such Suite 100 First Offer Space as
offered by Landlord.  Tenant shall not have the right to lease Suite 100 First
Offer Space, as provided in this Section 8, if, as of the date of the attempted
exercise of any right of first offer by Tenant, or as of the scheduled date of
delivery of such Suite 100 First Offer Space to Tenant, Tenant is in default
under this Lease, after the expiration of any applicable notice and cure period,
or Tenant has previously been in default, after the expiration of any applicable
notice and cure period, under this Lease more than twice.

9.Brokers.  Landlord and Tenant hereby warrant to each other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment, excepting only the real estate brokers or agents specified in
Section 13 of the Existing Lease Summary (the “Brokers”), and that it knows of
no other real estate broker or agent which represented said party who is
entitled to a commission in connection with this Amendment.  Landlord and Tenant
each agree to indemnify and defend each other against and hold the indemnified
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party.

74



--------------------------------------------------------------------------------

 

10.Counterparts/Signatures.  This Amendment may be executed in
counterparts.  All executed counterparts shall constitute one agreement, and
each counterpart shall be deemed an original.  The parties hereby acknowledge
and agree that electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called “pdf” format shall be legal and
binding and shall have the same full force and effect as if an original of this
Amendment had been delivered.  Landlord and Tenant (i) intend to be bound by the
signatures (whether original, faxed or electronic) on any document sent by
facsimile or electronic mail, (ii) are aware that the other party will rely on
such signatures, and (iii) hereby waive any defenses to the enforcement of the
terms of this Amendment based on the foregoing forms of signature.

11.Miscellaneous.  This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant.  This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter.  There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment.  This Amendment shall be construed and enforced in accordance with
the laws of the State of North Carolina.  Except as modified by this Amendment,
the terms and provisions of the Lease shall remain in full force and effect, and
the Lease, as modified by this Amendment, shall be binding upon and shall inure
to the benefit of the parties hereto, their successors and permitted assigns.

[Signature Page Follows]

[The remainder of this page has been intentionally left blank]

75



--------------------------------------------------------------------------------

 

LANDLORD AND TENANT enter into this Amendment as of the Effective Date above.

 

LANDLORD:

 

 

DURHAM TW ALEXANDER, LLC,

a Delaware limited liability company

 

 

By:

/s/Adam B. Sichol

 

 

Name:

Adam B. Sichol

 

 

Title:

Authorized Signatory

 

TENANT:

 

 

PRECISION BIOSCIENCES, INC.,

a Delaware corporation

 

 

By:

/s/ Matt Kane

 

 

Name:

Matt Kane

 

 

Title:

CEO

 

 

 

76



--------------------------------------------------------------------------------

 

EXHIBIT A

THE EXPANSION PREMISES

Suite 140

 

 

[gcilxvfwaiqx000005.jpg]

77



--------------------------------------------------------------------------------

 

EXHIBIT B

FIRST OFFER SPACE

Suite 100

 

[gcilxvfwaiqx000006.jpg] 

 

 

 

78

--------------------------------------------------------------------------------

 

EXHIBIT C

 

tenant WORK LETTER

This Tenant Work Letter sets forth the terms and conditions relating to the
construction of improvements in the Expansion Premises. All references in this
Tenant Work Letter to Articles or Sections of “this Lease” shall mean the
relevant portion of the Existing Lease.

1.LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

1.1Landlord Work.  None.  There is no Landlord Work.  Tenant accepts the
Expansion Premises in its “as-is”, “where-is” condition.   The acceptance of the
Expansion Premises in “as-is” condition shall in no way limit Landlord’s repair
obligations set forth in the Lease.

2.TENANT IMPROVEMENTS

2.1Tenant Improvements Allowance.  So long as Tenant is not in default, Tenant
shall be entitled to an one-time tenant improvements allowance (the “Tenant
Improvements Allowance”) in the maximum aggregate amount of: (i) $898,645.00 for
the Expansion Premises (i.e., $55.00 per rentable square foot of the Expansion
Premises) (the “Maximum Allowance Amount”) for the hard costs and customary soft
costs, as noted below, incurred by Tenant including, without limitation
out-of-pocket architectural and engineering fees, construction contractor fees,
Tenant’s project management fees, and a two percent (2%) project management fee
payable to Landlord or its affiliates (“Landlord’s Project Oversight Fee”), and
permits, and such other costs arising from or relating to the design and
construction of Tenant’s improvements which are to be permanently affixed to the
Expansion Premises in accordance with this Work Letter (the “Tenant
Improvements”).  Landlord’s Project Oversight Fee shall be equivolent to, but
not exceed, a total of 2% of the Tenant Improvement Allowance paid to
Tenant.  In no event shall Tenant be permitted to use any excess Tenant
Improvements Allowance toward the Base Rent or any soft costs that are not
directly related to the design and construction within the Expansion
Premises.  For the avoidance of any doubt, the purchase and installation of data
and telecommunications cabling shall not be included in the definition of Tenant
Improvements and there shall not be any Landlord’s Project Oversight Fee payable
with respect to costs and expenses related thereto. The Tenant agrees to keep
the Landlord advised as to the progress of the work by providing copies of the
Contractor’s applications for payment.  In no event shall Landlord be obligated
to make disbursements pursuant to this Tenant Work Letter in a total amount
which exceeds the Maximum Allowance Amount and in no event shall Tenant be
entitled to any credit for any unused portion of the Tenant Improvements
Allowance.  All Tenant Improvements for which the Tenant Improvements Allowance
has been made available shall be deemed Landlord’s property under the terms of
the Lease.

 

2.2Disbursement of the Tenant Improvements Allowance.  Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvements Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s reasonable disbursement process) for costs incurred and paid by
Tenant related to the design and construction of the Tenant Improvements and for
the following items and costs (collectively, the “Tenant Improvements Allowance
Items”):  (i) payment of the fees of the “Architect” as that term is defined in
Section 3.1 of this Tenant Work Letter in connection with the preparation and
review of the “Construction Documents,” as that term is defined in Section 3.1
of this Tenant Work Letter; (ii) payment of the Landlord’s Project Oversight
Fee, (iii) the cost of any changes to the Construction Documents or Tenant
Improvements required by all applicable building codes (the “Code”) enacted
after approval of the Construction Documents, (iv) costs payable to the
Contractor and any subcontractors, and (v) other costs incurred in connection
with the Tenant Improvements to the extent the same can be paid using the Tenant
Improvements Allowance pursuant to the specific provisions of this Tenant Work
Letter.

79

--------------------------------------------------------------------------------

 

Once Landlord is required to disburse any portion of the Tenant Improvements
Allowance as noted above, Landlord shall disburse the applicable portion of the
Tenant Improvements Allowance within thirty (30) calendar days of receiving from
Tenant a Payment Request (as hereinafter defined), an amount equal to the lesser
of: (A) the amounts so requested by Tenant of the actual costs and expenses
Tenant has incurred and paid in connection with the design and construction of
the Tenant Improvements to date less a ten percent (10%) retention (the
aggregate amount of such retentions to be known as the “Final Retention”), and
(B) the balance of any remaining available portion of the Tenant Improvements
Allowance (not including the Final Retention) provided the following conditions
have been satisfied:

(1)Tenant has delivered to Landlord a payment request (“Payment Request”) in a
form reasonably satisfactory to Landlord specifying the work which has been
completed; and

(2)Tenant’s general contractor and/or architect shall have submitted an
application for payment and sworn statement substantially in the form of AIA
Document G702 and AIA Document G703; and

(3)Tenant has submitted to Landlord lien waivers or partial lien waivers from
all contractors, first tier subcontractors, artchitects, and first tier
materialmen who performed such work to cover the work included under the Payment
Request and all prior work Tenant was required to pay for before utilizing the
Tenant Improvements Allowance.

Notwithstanding anything herein to the contrary, the Tenant Improvements
Allowance must be requested in writing by Tenant, if at all, in accordance with
this paragraph on or before the date that is one year following the Effective
Date of this Amendment, and any portion not requested by such date may no longer
be utilized by Tenant and shall be deemed forfeited to Landlord.

2.2.1Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable to Tenant shall be delivered by Landlord
to Tenant not later than thirty (30) days following the completion of
construction of the Expansion Premises, provided that (i) Tenant delivers to
Landlord properly executed mechanics lien releases in compliance with the
applicable laws in the state where the Building is located, (ii) Landlord has
reasonably determined that no defective work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant’s use
of such other tenant’s leased premises in the Building and (iii) Architect
delivers to Landlord a certificate, in a form reasonably acceptable to Landlord,
certifying that the construction of the Tenant Improvements in the Expansion
Premises has been substantially completed.

3.CONSTRUCTION DOCUMENTS

3.1Selection of Architect/Construction Documents.  Landlord consents to Tenant
retaining Integrated Design, PA (collectively, the “Architect”) to prepare the
“Construction Documents,” as that term is defined in this Section 3.1 for the
Tenant Improvements.  Tenant shall also retain the engineering consultants
designated by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC and lifesafety work of the Tenant Improvements.  The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Documents.”  All Construction Documents shall reasonably
comply with the drawing format and specifications as reasonably determined by
Landlord, and shall be subject to Landlord’s reasonable approval. Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Documents as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Documents are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Documents.  Landlord may
hire an architectural firm to conduct a peer review, and the fees associated
with this peer review shall be paid from the Landlord’s Project Oversight Fee
and shall not result in an additional charge to Tenant.

80

--------------------------------------------------------------------------------

 

Landlord has no obligation to approve or perform any Tenant Change or any Tenant
Improvements not shown on the plans previously approved by Landlord and Tenant
or reasonably inferable therefrom if, in Landlord’s reasonable judgment, such
Tenant Improvements (i) would materially increase the cost of performing any
other work in the Building, not including the Tenant Improvements, unless in
each case Tenant agrees to pay such costs based on Landlord’s Change Estimate
Notice (as defined below), (ii) are incompatible with the design, quality,
equipment or systems of the Building or otherwise require a change to the
existing Building systems or structure, each in a manner that would not
otherwise be required in connection with the improvements contemplated by the
Fit Plan (as defined below), (iii) is not consistent with the existing quality
and nature of the Building, or (iv) otherwise do not comply with the provisions
of the Lease.  

3.2Final Space Plan.  Tenant has approved the preliminary space plan prepared by
the Architect attached as Attachment 1 hereto (the “Fit Plan”).  Tenant shall
use commercially reasonable efforts to cause the Architect to prepare a space
plan for the Expansion Premises which space plan shall be reasonably consistent
with the Fit Plan and shall include a layout and designation of all labs,
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein, and shall deliver the space plan to Landlord and Tenant for
their approval. Landlord and Tenant shall review and provide any changes to the
space plan within five (5) Business Days of receipt thereof.  Once Landlord and
Tenant approve the final space plan, the space plan shall be considered final
(the “Final Space Plan”).  

3.3Construction Documents.  Tenant shall cause  the Architect to complete final
Construction Documents consistent with the Final Space Plan and shall submit the
same to Landlord and Tenant for their approval.  Landlord and Tenant shall
review and provide any changes to the construction documents within five (5)
Business Days of receipt thereof, and the Tenant shall use reasonable efforts to
cause the Architect to prepare and circulate modified documents within five (5)
Business Days of its receipt of any requested changes from Tenant or Landlord.
Such process of submittal and response within the time frame specified in the
preceding sentence shall continue until each of Landlord and Tenant gives
written approval to such documents, and the Construction Documents shall be
considered final once approved by the Landlord and the Tenant. In no event may
either Tenant or Landlord require any changes that are inconsistent with the
Final Space Plan.  The Construction Documents shall comply with Applicable Laws
existing on the date of this Tenant Work Letter and which may be enacted prior
to approval of completed Construction Documents. Subject to the provisions of
Sections 3.1 and 5.4 of this Work Letter, Tenant may, from time to time, by
written request to Landlord on a form reasonably specified by Landlord (“Tenant
Change”), request a change in the Tenant Improvements shown on the Construction
Documents, which approval shall not be unreasonably withheld or conditioned, and
shall be granted or denied within five (5) Business Days after delivery of such
Tenant Change to Landlord.  

3.4Permits.  The Construction Documents as approved (or deemed approved)
pursuant to Section 3.3 shall be the “Approved Working Drawings”.  Following
approval or deemed approval of the Cost Proposal, as described below, Tenant
shall promptly thereafter submit or cause to be submitted, the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the applicable Tenant
Improvements (the “Permits”).  

3.5Time Deadlines.  Intentionally omitted.  

4.CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1Contractor.  A contractor designated by Tenant and reasonably approved by
Landlord (“Contractor”) shall construct the Tenant Improvements.  

81

--------------------------------------------------------------------------------

 

4.2Cost Proposal.  After the Approved Working Drawings are approved by Landlord
and Tenant, Tenant shall provide Landlord with a cost proposal (or cost
proposals) in accordance with the Approved Working Drawings for Landlord’s
approval, which approval shall not be unreasonably withheld, which cost
proposal(s) shall include, as nearly as possible, the cost of all Tenant
Improvements Allowance Items to be incurred by Tenant in connection with the
design and construction of the Tenant Improvements (the “Cost
Proposal”).  Tenant will consult with Landlord prior to approving the
contractors to whom it will be bid and Landlord may review bid packages at
Landlord’s written request.  The date on which Landlord approves the Cost
Proposal shall be known hereafter as the “Cost Proposal Delivery Date”.    

4.3Construction of Tenant Improvements by Contractor.

4.3.1Intentionally Deleted.  

4.3.2Tenant’s Retention of Contractor. Tenant shall independently retain
Contractor to construct the Tenant Improvements in accordance with the
applicable Approved Working Drawings and the applicable Cost Proposal.  Landlord
shall be entitled to review the Tenant’s construction contract with the
Contractor upon Landlord’s written request. Tenant shall be responsible to
ensure the Contractor performs the construction work in a good and workmanlike
manner and shall endeavor to oversee the Contractor’s performance of its work to
protect Landlord from construction defects.

5.COMPLETION OF THE TENANT IMPROVEMENTS;
LEASE COMMENCEMENT DATE

5.1Substantial Completion.  Tenant shall give Landlord at least twenty (20) days
prior written notice of the date that Tenant reasonably anticipates that the
Tenant Improvements will be Substantially Complete (as defined below).  For
purposes of this Lease, “Substantial Completion” shall occur upon the completion
of the last of the following to occur: (i) the completion of construction of the
Tenant Improvements substantially pursuant to the Approved Working Drawings for
such Tenant Improvements (each as reasonably determined by Tenant and
Architect), with the exception of any punch list items which do not impair
Tenant’s ability to occupy the Expansion Premises for their contemplated use,
(ii) the acquisition of a certificate of occupancy or its legal equivalent
allowing occupancy of the Expansion Premises (a “Sign Off”), and (iii) delivery
of a certificate of substantial completion from the Architect confirming the
matters set forth in the foregoing clause (i).  In the event that the Sign Off
is not a final certificate of occupancy, Tenant shall diligently prosecute the
work necessary to achieve a full certificate of occupancy and use commercially
reasonable efforts to obtain such full certificate of occupancy as soon as
reasonably practicable following Substantial Completion.

 

5.2Intentionally omitted.

5.3Walk-through and Punchlist.  After the Tenant Improvements are Substantially
Completed and prior to Tenant’s move-in into the Expansion Premises, following
two (2) days’ advance written notice from Tenant to Landlord, Tenant shall cause
the Contractor to inspect the Expansion Premises with a representative of
Landlord and complete a punch list of unfinished items of the Tenant
Improvements.  After Landlord and Tenant have mutually agreed upon the punch
list, authorized representatives for Landlord and Tenant shall execute said
punch list.  The items listed on such punch list shall be completed by the
Contractor within thirty (30) days after the approval of such punch list or as
soon thereafter as reasonably practicable, provided that in the event a punch
list item reasonably requires longer than thirty (30) days to complete, then
Tenant shall cause Contractor to commence the completion of such particular item
within thirty (30) days and diligently pursue the same to completion.  The terms
of this Section 5.3 will not affect the occurrence of the Substantial Completion
of the Expansion Premises or the occurrence of the Expansion Premises Rent
Commencement Date.

5.4Tenant Changes.  Landlord shall reasonably approve any Tenant Change on the
condition that Tenant shall pay in full, in advance (or cause to be paid in full
from the Tenant Improvements Allowance), any and all additional costs or
expenses associated with the approval of said Tenant Change.

5.5Delay Not Caused by Parties.  Neither the Landlord nor Tenant shall be
considered to be in default of the provisions of this Tenant Work Letter for
delays in performance due to Force Majeure.

82

--------------------------------------------------------------------------------

 

6.MISCELLANEOUS

6.1Tenant’s Entry Into the Expansion Premises.  As a condition to Tenant’s entry
into the Expansion Premises, Tenant shall comply with and perform, and shall
cause its employees, agents, contractors, subcontractors, material suppliers and
laborers to comply with and perform, all of Tenant’s insurance and indemnity
obligations and other obligations governing the conduct of Tenant at the
Property under this Lease.  

6.2Tenant’s Representative.  Tenant has designated Sinu Bhandaru as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.3Landlord’s Representative.  Landlord has designated Jim McGlade as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.4Intentionally omitted.  

6.5General.  This Work Letter shall not be deemed applicable to any additional
space added to the Expansion Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the Expansion
Premises or any additions to the Expansion Premises in the event of a renewal or
extension of the original Lease Term, whether by any options under the Lease or
otherwise, unless and to the extent expressly provided in the Lease or any
amendment or supplement to the Lease that such additional space is to be
delivered to Tenant in the same condition the initial Expansion Premises is to
be delivered.

 

6.6Insurance.  In addition to the requirements of Article 8.5 and Article 10 of
the Lease, prior to the commencement of the Tenant Improvements, Tenant shall
provide Landlord with evidence that Tenant carries Builder’s All Risk insurance
in an amount reasonably approved by Landlord covering the construction of such
Tenant Improvements, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such Tenant Improvements
shall be insured by Tenant pursuant to Article 10 of the Lease immediately upon
completion thereof. In addition, Tenant’s contractors, subcontractors, and
architects shall be required to carry Commercial General Liability Insurance in
an amount reasonably approved by Landlord and otherwise in accordance with the
requirements of Article 10 of the Lease and such general liability insurance
shall name the Landlord Parties as additional insureds. In addition, Tenant’s
contractors and subcontractors shall be required to carry workers compensation
insurance with a waiver of subrogation in favor of Landlord Parties.

 

83

--------------------------------------------------------------------------------

 

ATTACHMENT 1

FIT PLAN

[gcilxvfwaiqx000007.jpg] 

84

--------------------------------------------------------------------------------

 

EXHIBIT D

LIMITED OCCUPANCY SPACE

 

[gcilxvfwaiqx000008.jpg]

 

85